[gm.jpg]CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH
THE COMMISSION.



July 16, 2016


Mr. Michael Schmidt
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, NJ 0705


Dear Mr. Schmidt:
This letter sets forth the agreement (“Agreement”) between Avis Budget Car
Rental, LLC (“ABG”) and General Motors LLC (“GM”) regarding ABG’s purchase or
lease of 2016 Model Year GM vehicles from authorized GM dealers under i) the
2016 Model Year Daily Rental Purchase Program, ii) the 2016 Model Year National
Fleet Purchase Program, and iii) other incentive programs available to ABG and
for which it qualifies.


The terms and conditions of this Agreement are as follows:
1.
2016 MY Daily Rental VN9 Purchase Program



(a)
GM will make 2016 Model Year vehicles available under the terms and conditions
of GM’s 2016 MY Daily Rental VN9 Purchase Program, such terms and conditions
being set forth in Attachment 1.



(b)
ABG agrees to purchase or lease GM vehicles from authorized GM dealers in a mix
as detailed in Attachment 1A.



(c)
So long as ABG purchases or leases from authorized GM dealers the requisite
number of vehicles in a mix as detailed in Attachment 1A, and is in compliance
with all other provisions of this Agreement, GM will pay the 2016 MY Daily
Rental Purchase Program volume bonus listed in Attachment 1.



(d)
Payment of 2016 MY Daily Rental VN9 Purchase Program incentives will be made
upon submission of vehicle information required under Attachment 4.



(e)
GM or a GM subsidiary/affiliate will purchase 2016 Model Year vehicles tendered
by ABG that qualify for purchase under the terms and conditions of GM’s 2016 MY
Daily Rental VN9 Purchase Program, such terms and conditions being set forth in
Attachment 1B and Attachment 1C.



(f)
Vehicles purchased or leased from authorized GM dealers under the 2016 MY Daily
Rental VN9 Purchase Program must be ordered with FAN 801033 and must have “VN9”
(Purchase Identifier) and “BQ2” (ABG Customer Code) on the order(s).



(g)
All Minimum Equipment Requirements must be met by vehicle line in accordance
with the terms and conditions of the 2016 MY Daily Rental VN9 Purchase Program.
If the Minimum Equipment Requirements are not met for the vehicle line, the
entire 2016 [*REDACTED*] bonus for such vehicle line will be forfeited for all
volume purchased under that program.






--------------------------------------------------------------------------------

[gm.jpg]



2.
2016 Model Year [*REDACTED*] Bonus



(a)
So long as ABG purchases or leases from authorized GM dealers the requisite
number of vehicles in a mix satisfactory to GM, as described in Attachment 3,
and is in compliance with the provisions of this Agreement, GM will pay ABG the
Matrix Bonus indicated in Attachment 3. The [*REDACTED*] Bonus will be in
addition to any other incentives for which ABG qualifies under the 2016 MY Daily
Rental VN9 Purchase Program.



(b)
Payment of the [*REDACTED*] Bonus and other any other incentives for which ABG
qualifies under the 2016 MY Daily Rental VN9 Purchase Program will be made upon
submission of the vehicle information required pursuant to Attachment 4.



(c)
All Minimum Equipment Requirements must be met by vehicle line in accordance
with the terms and conditions of the 2016 MY Daily Rental VN9 Purchase Program.
If the Minimum Equipment Requirements are not met for the vehicle line, the
entire 2016 MY [*REDACTED*] Bonus for such vehicle line will be forfeited for
all volume purchased under that program.



3.
2016 Model Year [*REDACTED*] Bonus



(a)
GM will offer ABG a 2016 Model Year [*REDACTED*] Bonus payment for select 2016
Model Year vehicles acquired under GM’s 2016 MY Daily Rental VN9 Purchase
Program, 2016 MY YT5 Flat Rate Program, and 2016 MY National Fleet VX7 Risk
Program.



(b)
GM will pay ABG the 2016 Model Year [*REDACTED*] Bonus amount, as detailed in
Attachment 2A and Attachment 3.



(c)
The total agreed upon volume as detailed in Attachment 3 must be entered into
VOMS by no later than March 15, 2016.



(d)
The 2016 Model Year [*REDACTED*] Bonus is payable on or before September 30,
2016 in accordance with the terms set forth in Attachment 4, excluding the
electronic VIN submission to RIMS.



(e)
All minimum equipment requirements must be met by vehicle line, as detailed in
Attachment 1A and Attachment 2A. If the minimum equipment requirements are not
met for the vehicle line, the entire 2016 Model Year [*REDACTED*] Bonus will be
forfeited for all [*REDACTED*] purchased under that program. As an example, if
minimum equipment requirements are not met for Impala models, then the 2016
Model Year [*REDACTED*] Bonus for all Impala models sold under the VN9 program
will be forfeited.



4.
2016 MY YT1 Flat Rate Program



(a)
GM will make the 2016 Model Year vehicles listed in Attachment 3 available under
the terms and conditions of GM’s 2016 MY YT1 Flat Rate Program, such terms and
conditions being set forth in Attachment 1D.




--------------------------------------------------------------------------------

[gm.jpg]

(b)
ABG agrees to purchase or lease GM vehicles from authorized GM dealers in a mix
as detailed in Attachment 1D.



(c)
GM or a GM subsidiary/affiliate will purchase 2016 Model Year vehicles tendered
by ABG that qualify for purchase under the terms and conditions of GM’s 2016 MY
YT1 Flat Rate Program, such terms and conditions being set forth in Attachment
1B and Attachment 1D.



(d)
[*REDACTED*] vehicles ordered under the 2016 MY YT1 Flat Rate Program will
receive an [*REDACTED*] as set forth in Attachment 1D. [*REDACTED*]



5.
2016 MY National Fleet VX7 Risk Purchase Program



(a)
GM will make 2016 Model Year vehicles available under the terms and conditions
of GM’s 2016 MY National Fleet VX7 Risk Purchase Program, such terms and
conditions being set forth in Attachment 2.



(b)
ABG agrees to purchase or lease from authorized GM dealers 2016 Model Year
vehicles in a mix as detailed in Attachment 2A.



(c)
So long as ABG purchases or leases from authorized GM dealers the requisite
number of vehicles in a mix as detailed in Attachment 2A, and is in compliance
with all other provisions of this Agreement, GM will pay the Risk Incentive(s)
listed in Attachment 2A. These Risk Incentive(s) will be in addition to any
other incentives under the 2016 MY National Fleet VX7 Risk Purchase Program, but
will be in lieu of all other retail sales and fleet incentives.



(d)
Payment of 2016 MY National Fleet VX7 Risk Purchase Program incentives will be
made upon submission of vehicle information required under Attachment 4.



(e)
Vehicles purchased or leased from authorized GM dealers under the 2016 MY
National Fleet VX7 Risk Purchase Program must be ordered with FAN 801033 and
must have “VX7” (Risk Identifier) and “BQ2” (ABG Customer Code) on the order(s).



(f)
All Minimum Equipment Requirements must be met by vehicle line in accordance
with the terms of the 2016 MY National Fleet VX7 Risk Purchase Program Minimum
Equipment Guidelines as detailed in Attachment 2A. If the Minimum Equipment
Requirements are not met for the vehicle line, the entire 2016 [*REDACTED*]
bonus for such vehicle line will be forfeited for all volume purchased under
that program.



6.
2016 Model Year [*REDACTED*] Program



(a)
GM will offer ABG a 2016 MY [*REDACTED*] Program under the terms and conditions
of GM’s 2016 MY [*REDACTED*] Program, such terms and conditions being set forth
in Attachment 1R.



(b)
GM agrees to pay the incentives and the [*REDACTED*] detailed in Attachment 3.



(c)
The payments will be made on a quarterly basis, in the months of March, June,
September and December and in accordance with the terms and conditions set forth
in Attachment 4.






--------------------------------------------------------------------------------

[gm.jpg]

7.
The total agreed upon vehicle volume as detailed in Attachment 3 must be entered
into VOMS no later than April 20, 2016.



8.
The presently agreed upon production timing and vehicle volumes and mix are set
forth in Attachment 3A, such production and vehicle volumes and mix being
subject to reasonable and minor adjustments based upon agreement of the parties.
However, with GM’s consent, ABG may make product substitutions, provided that
such substitutions will not reduce the total volume of 2016 Model Year vehicles
to be purchased or leased from authorized GM dealers.



9.
ABG will provide to GM, at the beginning of the month, a four month schedule of
projected vehicle returns. The schedule will breakout the vehicle returns by
site for the current month, as well as for the subsequent three months.
Submission of the information required by this Section 8 is a condition to
receiving incentives under this Agreement.



10.
ABG will place orders no more than [*REDACTED*] or less than [*REDACTED*] of a
month’s production in any week provided GM can make such a production
commitment. After two weeks of moving orders to event code 3000 for a given
production period the orders will be deemed to comply with the limitation
indicated above. All vehicle minimum equipment requirements will be placed for
production on a monthly basis. Any vehicles which do not meet the minimum
equipment requirements will not be paid the [*REDACTED*] Bonus as provided in
Section 9(e).

 
11.
If ABG purchases an existing Avis Licensee or substantially all of the assets of
an existing Avis Licensee during the 2016 Model Year, and such existing Avis
Licensee is a

participating Avis Licensee under the terms of the Agreement between the Avis
Licensee Association and GM for the 2016 Model Year (“ALA Agreement”), then GM
agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Avis Licensee
under the ALA Agreement, as long as the agreement is signed by the existing Avis
Licensee, the Avis Licensee Association, if applicable, and ABG, and is in a
form acceptable to GM.


12.
If ABG purchases an existing Budget Licensee or substantially all of the assets
of an existing licensee during the 2016 Model Year, and such existing Budget
Licensee is a participating Budget Licensee under the terms of the Agreement
between the Car Rental Licensee Association and GM for the 2016 Model Year, then
GM agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Budget
Licensee under the Car Rental Licensee Association Agreement, as long as an
agreement is signed by the existing Budget Licensee, the Car Rental Licensee
Association, if applicable, and ABG, and is in a form acceptable to GM.



13.
Notwithstanding anything to the contrary contained in this Agreement (including
in the attachments hereto), no vehicle will be accepted for return by GM or its
agent until such time as the title to such vehicle has been assigned and/or
transferred on behalf of ABG upon the sale of such vehicle to an automotive
dealer or the purchase of such vehicle by GM following the transfer of such
vehicle from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program. For the avoidance of doubt, Form AD006 will evidence a
conditional acceptance of vehicles turned in by ABG. References to acceptance in
the attachments hereto refer to such conditional acceptance evidenced by Form
AD006.




--------------------------------------------------------------------------------

[gm.jpg]





14.
Part of the consideration for ABG’s entry into this Agreement is GM or its
subsidiary’s continuing obligation to purchase vehicles from ABG in accordance
with the terms of GM or its subsidiary’s 2016 Model Year Daily Rental Purchase
Programs. Accordingly, it will be a condition of ABG’s obligations to purchase
vehicles under this 2016 Model Year Daily Rental Purchase Program Agreement that
GM or its subsidiary performs its vehicle purchase obligations in all material
respects with respect to eligible vehicles tendered by ABG under the terms of GM
or its subsidiary’s 2016 Model Year Purchase Programs.



15.
GM will make available to ABG a daily rental purchase program for the
[*REDACTED*] Model Years (refer to Attachment 7).



16.
ABG agrees that it will hold harmless GM, its subsidiaries, affiliates, or
agents (collectively, the “Indemnified Parties”) from any and all liabilities
arising from making available auctions which it may sponsor, promote, organize,
or otherwise create as a facility for sale of vehicles by an authorized
auctioneer for the benefit of ABG, except for the gross negligence or
intentional misconduct by any of the Indemnified Parties.



17.
ABG and its subsidiaries AESOP Leasing L.P. (“AESOP Leasing”), Avis Rent A Car
System, LLC. (“Avis”) and Budget Rent A Car System, Inc. (“Budget”) have engaged
AESOP Exchange Corporation as a qualified intermediary (“QI”) for the purpose of
facilitating a like kind exchange program under Section 1031 of the Internal
Revenue Code of 1986, as amended. As such, ABG, AESOP Leasing, Avis and Budget
have assigned to AESOP Exchange Corporation, acting in its capacity as QI, all
of their rights, but not their obligations, in any existing manufacturer
purchase agreements they may have with GM either for the purchase of replacement
vehicles or after a qualifier term of use for the purchase of relinquished
vehicles. This applies to all future purchases of replacement vehicles or
relinquished vehicles unless specifically excluded in writing.



18.
If either Party cannot fulfill any terms of this Agreement due to events beyond
its control, such as acts of God, labor disputes, and severe economic downturns,
the Party affected by the event shall promptly notify the other Party and the
Parties will enter into negotiations with the intent of minimizing the impact of
the event on the business contemplated under this Agreement.



19.
Should ABG elect to cancel any vehicle orders placed with authorized GM dealers
that are at Event Code 3000 or later, ABG will be assessed a fee of [*REDACTED*]
per vehicle, payable to GM upon demand. However, the fee will not be assessed if
the current production has been delayed more than three weeks from the
originally scheduled production week. Further, this fee will not apply if ABG
chooses to redirect the shipment of any vehicles that are at Event Code 3000 or
later.



20.
ABG agrees to retain any documents or records relevant to vehicles purchased or
leased from authorized GM dealers under this Agreement or any other GM program,
and/or claims submitted for payment under this Agreement or any other GM
program, for two years after the close of the program. ABG will permit any
designated representative of GM to examine, audit and take copies of any
accounts and records ABG is required to maintain under this Agreement. ABG will
make such accounts and records readily available at its facilities during
regular business hours upon reasonable advance notice. GM will furnish ABG with
a list of any reproduced records.






--------------------------------------------------------------------------------

[gm.jpg]

21.
SiriusXM Satellite Radio Service is not included with the vehicles covered by
this Agreement. To determine the availability of SiriusXM Satellite Radio
Service, please contact SiriusXM directly.



22.
ABG agrees that it will obtain approval from GM prior to using the GM vehicles
and/or products in advertising and promotional materials or activities.    



23.
This Agreement and its terms are confidential and intended for the sole use of
ABG and GM. Neither this Agreement nor its terms may not be disclosed to any
third party, other than a party’s parent, subsidiaries, AESOP Leasing, and their
respective outside counsel and accountants and interested financial institutions
or as may be required by legal processes or applicable securities laws. In the
event of legal process or applicable securities laws, the Party served will
notify the other Party to allow them sufficient time to interpose legal
objections to disclosure.



24.
This Agreement and its Attachments represent the entire agreement regarding the
subjects herein between ABG and GM and may be modified only in a writing
executed by an authorized representative of each of the Parties.



25.
This Agreement will in all respects be interpreted, enforced and governed under
the laws of the State of Michigan, without regard to the conflicts of law and
principles thereof.






--------------------------------------------------------------------------------

[gm.jpg]





On behalf of GM, I would like to express my appreciation for your business and
hope this Agreement will continue to strengthen our business relationship.


Please return an executed copy of this Agreement acknowledging your acceptance
to its terms and conditions.


                        
Very truly yours,




/s/ Edward J. Peper
 
Date: 7-16-15
Edward J. Peper
 
 
General Motors LLC
 
 
U.S. Vice President, Fleet and Commercial Sales
 
 



/s/ Michael Schmidt
 
Date: 8/14/15
Michael Schmidt
 
 
Avis Budget Car Rental, LLC
 
 
Senior Vice President, Fleet Services
 
 





GM Approvals:


/s/ Stephen J. Hill
 
Date: 7-31-15
Stephen J. Hill
 
 
General Motors LLC
 
 
North America Vice President, U.S. Sales and Service
 
 



/s/ Edward J. Toporzycki
 
Date: 7/20/15
Edward J. Toporzycki
 
 
General Motors LLC
 
 
CFO & Executive Director, U.S. Sales Operations
 
 








--------------------------------------------------------------------------------

[gm.jpg]









Attachments Key


Attachment 1
2016 MY Daily Rental Purchase Program Guidelines (VN9)
Attachment 1A
2016 MY VN9 Minimum Equipment Guidelines
Attachment 1B
2015 CY Turn-In Standards and Procedures
Attachment 1C
2016 MY VN9 Tier Program – Guidelines, Rates and Parameters
Attachment 1D
2016 MY YT1 Flat Rate Program – Guidelines, Rates and Parameters
Attachment 1R
2016 MY [*REDACTED*] Program Guidelines
Attachment 1T
True Up Payments Calendar 2015 CY and 2016CY
Attachment 2
2016 MY National Fleet Risk Purchase Program Guidelines (VX7)
Attachment 2A
VX7 Minimum Equipment Requirements and Incentives
Attachment 3
2016 MY VN9 and VX7 Volume and Incentives
Attachment 3A
2016 MY Production Schedule
Attachment 4
Rental Incentives Payment Terms and Calendar
Attachment 6
Not applicable














--------------------------------------------------------------------------------

Confidential
 
Attachment 1






GM
2016MY DAILY RENTAL VN9 PURCHASE PROGRAM GUIDELINES


1.
PROGRAM NAME AND NUMBER:

2016 Model Year Daily Rental VN9 Purchase Program Guidelines for Daily Rental
Fleet Customers (AP)
Program Code: VN9    


2.
PROGRAM DESCRIPTION:

This program makes available to GM dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”) purchase information on selected 2016
Model Year passenger cars and light duty trucks that are sold and delivered by
GM dealers to qualified DRFCs and are eligible for purchase by GM in accordance
with these guidelines.


The following are not eligible for this program:
-    Preferred Equipment Group (P.E.G.)/Option package discounts
-     Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans
-     Vehicles delivered from dealer inventory
        
A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive.
                
3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

Program Start Date: Opening of 2016 Model Year ordering system
Program End Date:     When dealers are notified that 2016 Model Year fleet
orders are no longer being accepted by GM
    
In-Service Period:
The In-Service Date is the Expiration in Transit date on the invoice plus five
(5) days. Refer to the Tier Program Parameters (Attachment 1C) and to the 2016
MY Flat Rate Program Guidelines (Attachment 1D) for minimum and maximum
In-Service periods applicable to individual programs. All vehicles to be
purchased by GM under this program must be returned and accepted by July 31,
2018. Non-returned vehicles must remain in service a minimum of six (6) months
(180 days) from In-Service Date. GM reserves the right to audit the DRFC to
ensure compliance with the minimum six (6) month In-Service requirement. Frame,
fire, stolen, embezzled and/or water damaged vehicles which are ineligible for
purchase do not have a minimum In-Service period. Documentation on these
vehicles must be retained on file for audit purposes.
    
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All vehicles, including non-returned vehicles, supplied by GM are subject to the
export control laws and regulations of the United States and the DRFC and
dealers will comply with such laws and regulations.



4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:



Eligible Models:
All new and unused 2016 Model Year GM vehicles with the required minimum factory
installed equipment levels specified in Attachment 1A – 2016 MY Daily Rental VN9
Minimum Equipment Guidelines and the processing options ordered for qualified
DRFCs for use as daily rental vehicles which are sold and delivered by GM
dealers are eligible for this program.


Required Options for Order and Delivery:
All orders must contain the fleet processing option VN9 and the DRFC code to be
enrolled in the Tier Program. Flat Rate programs will require an additional
processing option. Refer to Attachment 1D – 2016

1

--------------------------------------------------------------------------------

Confidential
 
Attachment 1




MY Flat Rate Program Guidelines for additional processing options. Vehicles must
be ordered with minimum option requirements specified in Attachment 1A.
Processing Option VN9 will provide a net invoice less holdback. Vehicles ordered
with option VN9 receive order date price protection (PRP).


Dealers are responsible for including the proper processing option on all
orders. Should errors occur in the ordering of vehicles, resulting in diversions
or re-invoicing, the ordering GM dealer may be charged an administrative fee by
GM.


All orders must include the following:
a.
Valid GM FAN (Fleet Account Number)

b.
Option Codes: VN9 and DRFC code

c.
Order Type: FDR

d.
Delivery Type: 020 – Daily Rental

    
Dealer orders currently on hand or in the system that qualify for this program,
and that have the appropriate processing options, can be amended only if they
have not been released to production. This is the ordering dealer's
responsibility.


Vehicles delivered to the DRFC’s drop ship sites must have the assigned DRFC
code on the window label and the delivery receipt(s) must be checked to verify
proper ownership of the vehicle. GM Customer Support should be contacted
immediately regarding vehicles delivered to the wrong drop ship site to
determine the appropriate course of action. Vehicles that were incorrectly
delivered must not be placed into rental service. GM reserves the right to deny
incentives on vehicles in rental service that have been incorrectly delivered
and accepted or titled.


5.
COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS:

Vehicles enrolled in the 2016 MY Daily Rental VN9 Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ) and any GM Dealer Rent A Car
program(s).


FLEET CUSTOMERS (GM FAN HOLDERS)
YES/NO





GENERAL
GM MOBILITY
(MOB/MOC/R8L) N
SALESPERSON / SALES MGR. INCENTIVES
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
N
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
N
GM BUSINESS CARD
(UDB) N
             CONSUMER CASH
N
DEALER CASH
N


BONUS CASH
N
              OPTION PACKAGE DISCOUNTS
N




















2

--------------------------------------------------------------------------------

Confidential
 
Attachment 1






PRICING
PRICE PROTECTION/BONA FIDE SOLD ORDER
(PPT W/VX7) N
PRICE PROTECTION/ORDER DATE
(PRP) Y



ORDER/DELIVERY
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3) N
INTRANSIT INTEREST CREDIT
(C4C) Y



RENTAL
REPURCHASE
 (VN9) Y
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9) Y
RISK
(VX7) N
GM DEALER RENT-A-CAR
(FKR/FKL) N



GOVERNMENT
PSA/PURA/BID ASSISTANCE/CE
(R6D/PBP/PBS) N

        
FLEET/COMMERCIAL
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP) N
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE) N
SMALL FLEET APR ALTERNATIVE
(XMC) N
GM'S BUSINESS CUSTOMERS CHOICE
N
TRUCK STOCKING
(TSI) N
MOTOR HOME INCENTIVE
(R7Y) N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H) N
RECREATIONAL VEHICLE INCENTIVE
(R6J) N
DEMO - LIGHT DUTY DEALER
(DEM/DEE) N
DEMO - LIGHT DUTY SVM
(DES) N
SIERRA FLEET PEG
(R7F/FLS) N
FLEET PREFERRED EQUIPMENT GROUPS
N
COMPETITIVE ASSISTANCE PROGRAMS
(CAP) N

        
6.
METHOD OF PAYMENT:

Purchase payments will be issued within twenty-five (25) business days of GM
acceptance as indicated on the GM Vehicle Condition Report and Acceptance
Receipt Form AD006. For payment purposes, Monday through Friday are considered
business days, except for GM recognized holidays and other days GM is closed. GM
does not staff or process payment during the Christmas holiday or any other
period of time GM is closed. Payment processing resumes when GM officially
returns to work.


All payments will be in the form of a check, unless the EFT option is selected.
To learn more about EFT, please contact your GM Sales or Remarketing
Representative.
    
DRFCs must select one of the following options should it desire to direct
payment to a third party:



3

--------------------------------------------------------------------------------

Confidential
 
Attachment 1




a.
Assignment of Funds (GM Payment Modification System) – A method to redirect
purchase checks to lending institutions is through an Assignment of Funds
contract. Lenders should contact Xerox Services, using the email addresses
provided below, to obtain a copy of the contract and receive further
information.

Name
Email


Marlon James
marlon.james@xerox.com


Luz Marquez
luz.marquez@xerox.com


Xerox Mailbox
gmincentives@xerox.com









b.
RAVE Records – These electronic records are housed in the RIMS system and
identify by VIN the FAN, payee name and address. DRFCs submit the records via a
secured FTP transmission, or they can submit the records manually by contacting
their GM Sales or Remarketing Representative. To minimize the possibility of
payment delay(s), utilization of RAVE Records is strongly encouraged for all
vehicles purchased under this program.



c.
Disclosure Screen – The DRFC will be asked to confirm the payee name and mailing
address that is on record for the FAN used during the disclosure process. If the
information is incorrect, please contact your GM Sales or Remarketing
Representative to revise the information.

            
7.
POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS:

It is the responsibility of the DRFC to identify the In-Service Date and program
status of all its vehicles and make any necessary corrections following the
process described below. GM will make every reasonable effort to accommodate
requests to rectify errors prior to the vehicle being grounded in RIMS. Changes
will not be considered after the vehicle has a valid grounding record.


In-Service Date Corrections:
The GM In-Service Date is always the Expiration in Transit as shown on the
invoice plus five (5) days. If vehicles are delivered more than 10 days past the
GM In-Service Date, they qualify for an In-Service Date adjustment. Submit the
VIN(s) in question with a copy of the signed delivery receipt to GM Rental
Sales. The GM systems will be changed to show the delivery date as the new
In-Service Date. All requests must be completed at least 15 days prior to
submitting a grounding record to RIMS.
    
Changes in Program Status:
Vehicles can be moved from the tiered depreciation program to a flat rate
program, or vice versa, if a request is submitted to GM Rental Sales at least 15
days prior to a valid grounding record being issued in RIMS for its affected
vehicle(s) or by December 31, 2016, whichever is earlier. Vehicles may be moved
upon verification and approval by GM. Vehicles will be invoice adjusted in BARS
to reflect a change in program enrollment. BARS will electronically transmit an
updated Enrollment Record to RIMS within three (3) business days acknowledging
the change throughout all GM systems.


No changes will be considered on In-Service Vehicles outside of these
guidelines.


8.
GENERAL PROGRAM GUIDELINES:

A.
GM defines a rental vehicle as:



a.
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
incentives."



b.
If a Vehicle enrolled in the Daily Rental VN9 Purchase Program is found to be on
rent (lease) to a customer in excess of the above guideline, or if the customer
consecutively rents multiple enrolled vehicles for an aggregate term of four (4)
or more months, all vehicles involved in such transactions


4

--------------------------------------------------------------------------------

Confidential
 
Attachment 1




will not be considered rental vehicles and will be ineligible for incentives. GM
may audit the DRFC to ensure compliance with this guideline.


B.
All eligible vehicles must be delivered to the DRFC through a GM dealership or a
qualified drop-ship location. Purchases or deliveries made through any other
entity or at any other location(s) are ineligible for incentive payment(s).



C.
GM reserves the right to audit dealer records and disqualify any sales allowance
in the event such sales do not meet the program requirements. All monies
improperly paid will be charged back. Failure to comply with the program
requirements may result in the dealer being disqualified for future
participation in fleet programs and termination(s) of dealer sales and service
agreement(s).



D.
Optional equipment and, in special circumstances, certain standard equipment can
be added to or deleted from GM vehicles during the ordering and manufacturing
process by DRFCs. It is the DRFC’s responsibility to ensure that actual vehicle
content is properly disclosed to a buyer or transferee when disposing of a
vehicle. DRFCs that use third party build specifications to promote the sale of
their vehicles should be especially careful to ensure the accuracy of that data.



E.
GM reserves the right to cancel, amend, revise, or revoke any program, at any
time, based on its sole business judgment(s). Final decisions in all matters
relative to the interpretation of any rule or phase of this activity rest solely
with GM.







ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.





5

--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


[legal01223980v2gmmy20_image3.jpg]
 
 
 
 
 
GM VN9 Rental Program
 
 
2015MY Minimum Equipment Guidelines
(VN9 MEG)
 
 
 
 
 
 
 
 
 
NOTE: THIS IS ATTACHMENT 1A
(Min. Equip. Guidelines Referenced in Both Programs)
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




 
 
 
 
 
 
 
 
 
[legal01223980v2gmmy20_image4.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015MY Repurchase Rental Minimum Equipment (VN9) Change Log
 
 
 
 
 
 
 
 
 
With the exclusion of models listed below, use previous model year's VN9 minimum
equipment:
 
 
 
 
 
 
 
 
 
Date
 
Brand
 
Veh/Tab
 
Model
 
Change Comments
4/23/2014
 
Chev
 
Malibu
 
All
 
Updated Colors
4/23/2014
 
Chev
 
Malibu
 
1LT
 
Removed 17 inch wheel(included in Pkg.)
4/23/2014
 
Chev
 
Malibu
 
2LT
 
Changed Trim for 2LT
4/23/2014
 
Chev
 
Traverse
 
All
 
Updated color to Siren Red Metallic G1E
4/30/2014
 
Chev
 
Captiva
 
1LZ
 
Changed radio to UI8
4/30/2014
 
Chev
 
Captiva
 
LT
 
Changed radio to UI6
5/15/2014
 
Chev.&GMC
 
Full Size Utes
 
LT
 
Updated color codes
5/20/2014
 
Chev.
 
Equinox
 
LTZ
 
Added Required Options
5/27/2014
 
Chev.
 
Sonic
 
All
 
Added additional Colors
6/3/2014
 
Cad
 
Escalade ESV
 
All
 
Added ESV models tab.
6/13/2014
 
GMC
 
Acadia
 
All
 
Updated Exterior Colors
6/17/2014
 
Chev.
 
Impala 352
 
1LZ & 2LZ
 
Remove H1P from trim selection
7/2/2014
 
Chev.
 
Corvette & Corvette Conv.
 
3LT
 
Changed Transmission to M5U
7/9/2014
 
Buick
 
Enclave
 
All
 
Increased 40U White Opal to 25%
7/24/2014
 
Chev.
 
Cruze
 
All
 
Updated Specs
8/11/2014
 
Buick
 
Lacrosse
 
1SL & 1SR
 
Changed Choccachino RPO Code to HJ4 for 1SL and HJ8 for 1SR
8/13/2014
 
Chev
 
Tahoe and Suburban
 
1LT
 
Temporary removal of PCK due to constraint
9/23/2014
 
Chev & GMC
 
Express & Savana
 
1LT
 
Change code for Summit White to GAZ
10/2/2014
 
Chev & GMC
 
Express & Savana
 
1LT
 
Adding UVC rear camera
10/15/2014
 
Chev
 
Tahoe and Suburban
 
1LT
 
Restoring PCK package to VN9 Specs
11/25/2014
 
Chev
 
Equinox
 
All
 
Change 1LT to 35%, 2LT to 40%, and 1LZ to 25%
1/30/2015
 
Chev.
 
Trax
 
All
 
Added sheet





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Cadillac ATS Sedan
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6AC69 RWD only
6AC69(RWD/AWD)
Equipment Group
 
1SB LUXURY
1SN (RWD) /1SP (AWD) LUXURY
Volume % of Total
 
50%
50%
Standard Equipment
 
 
 
Engine
 
2.5L 4 cyl
Engine 3.6L V6
Transmission
 
Auto
Auto
Air Conditioning
 
 
 
Air Conditioning, Rear
 
 
-------------------------------
Steering
 
 
 
Brakes
 
Brembo
Brembo
Windows
 
 
 
Door Locks
 
 
 
Cruise Control
 
 
 
Tilt Wheel
 
 
 
Seats
 
 
 
Rear Defogger
 
 
 
Radio
 
IO5 Cue
 
Wheels
 
 
 
Floor Mats
 
 
 
Seat Trim/Style
 
 
 
Air Bags
 
 
 
Other
 
 
 
Other
 
 
 
Other
 
 
 
Other
 
 
 
 
 
 
 
Required Additional Options
 
CF5 Sunroof
 
 
 
 
CF5 Sunroof
 
 
-------------------------------
IO6 CUE w/ NAV
 
 
 
 
 
%
 
 
Exterior Colors
20
GAN - Radiant Silver
GAN - Radiant Silver





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
10
GBA - Black Raven
GBA - Black Raven
 
20
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5
GLK - Black Diamond
GLK - Black Diamond
 
100
 
 
 
 
 
 
 
 
 
 
Interior Colors
 
H1Y- Jet Black
H1Y- Jet Black
Leather Seating Surface
 
H2P - Light Platinum/Black accents
H2P - Light Platinum/Black accents
Leather Seating Surface
 
HHN - Light Neutral/Cashmere
HHN - Light Neutral/Cashmere
Leather Seating Surface
 
 
 
Leather Seating Surface
 
 
 
Leather Seating Surface
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Cadillac CTS Sedan
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Model
 
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
Model Code
 
6AH69
6AK69
6AL69
Equipment Group
 
1SN/1SP
1SQ/1SR
1SS/1ST
Volume % of Total
 
50%
25%
25%
Required Additional Options
 
 
 
Seat, Leather Bucket - AQJ
 
 
 
 
 
 
 
-------------------------------
 
 
 
 
-------------------------------
-------------------------------
-------------------------------
 
 
 
 
 
Exterior Colors
%
 
 
 
 
20
GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
 
10
GBA - Black Raven
GBA - Black Raven
GBA - Black Raven
 
20
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5
GLK - Black Diamond
GLK - Black Diamond
GLK - Black Diamond
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
HOY - Jet Black w/Jet Black Accents
HCL - Jet Black w/Jet Black Accents
HCL - Jet Black w/Jet Black Accents
 
 
H2D - Jet Black w/ Light Platinum Accents
H5Y - Medium Cashmere w/ Lt. Cashmere Accents
H5Y - Medium Cashmere w/ Lt. Cashmere Accents
 
 
H2B - Twilight Blue w/ Jet Black Accents
 
 
 
 
HDZ - Medium Cashmere w/ Lt. Cashmere Accents
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Cadillac CTS Coupe
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6DP47/6DH47
6DP47/6DH47
Equipment Group
 
1SF PREFORMANCE
1SH Premium
Volume % of Total
 
50%
50%
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
 
-------------------------------
-------------------------------
 
 
 
 
Exterior Colors
%
 
 
 
20
GAN - Radiant Silver
GAN - Radiant Silver
 
10
GBA - Black Raven
GBA - Black Raven
 
20
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5
GLK - Black Diamond
GLK - Black Diamond
 
 
 
 
Interior Colors
 
 
 
 
 
AFC - Ebony/Ebony
AFC - Ebony/Ebony
 
 
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
 
 
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere
 
 
 
 
Cadillac XTS
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6GC69
6GX69
Equipment Group
 
1SB LUXURY
1SB LUXURY
Equipment Group
 
FWD
AWD
Volume % of Total
 
60%
40%
Required Additional Options
 
 
 
 
 
Navigation - IO6
Navigation - IO6
 
 
 
 
Exterior Colors
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
GAN - Radiant Silver Metallic
GAN - Radiant Silver Metallic
 
 
GBA - Black Raven
GBA - Black Raven
 
 
GLJ - Graphite Metallic - NEW
GLJ - Graphite Metallic - NEW
 
 
GWT - Silver Coast Metallic - NEW
GWT - Silver Coast Metallic - NEW
 
 
G1E - Red Passion Tint
G1E - Red Passion Tint
 
 
G1W - Abalone White Tri-coat
G1W - Abalone White Tri-coat
 
 
GB8 - Stellar Black Metallic
GB8 - Stellar Black Metallic
 
 
 
 
 
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
AFC - Jet Black
AFC - Jet Black
 
 
AFD - Shale w/ Cocoa Accents
AFD - Shale w/ Cocoa Accents
 
 
AFE - Titanium w/Jet Black Accents
AFE - Titanium w/Jet Black Accents
 
 
AFF - Kona Brown w/Jet Black Accents
AFF - Kona Brown w/Jet Black Accents
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Cadillac SRX
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Spec
 
Spec A
Spec B
Spec C
Model Code
 
6NG26
6NG26
6NL26
Equipment Group
 
1SB LUXURY
1SB LUXURY
1SB LUXURY
Equipment Group
 
FWD
FWD
AWD
Volume % of Total
 
45%
35%
20%
Standard Equipment
 
1SB LUXURY
1SD PERFORMANCE
1SB LUXURY
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
6-Speed Transmission, MH2
6-Speed Transmission, MH2
6-Speed Transmission, MH4
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Steering
 
Power Steering
speed sensing variable effort
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/XM/MP3 - UYE
navigation (UY4)
Radio AM/FM/CD/XM/MP3 - UYE
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 20" aluminum
Wheels, 18" aluminum - QF8
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Leather Bucket - AQ9
Seat, Leather Bucket - AQ9
Seat, Leather Bucket - AQ9
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Other
 
Lift Gate - Rear Power
Lift Gate - Rear Power
Lift Gate - Rear Power
Other
 
Sunroof - C3U
Sunroof - C3U
Sunroof - C3U
Other
 
Heated Seats - KA1
Heated Seats - KA1
Heated Seats - KA1
Other
 
XM Radio
XM Radio
XM Radio
Other
 
Bluetooth
Bluetooth
Bluetooth
 
 
Side Blind Zone Alert
HID Headlamps
Side Blind Zone Alert
 
 
Rear cross traffic alert
Adaptive forward lighting
Rear cross traffic alert
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
 
foglamps
 
 
 
 
 
 
 
 
 
 
 
Other
 
OnStar
OnStar
OnStar
Required Additional Options
 
 
 
Q6X) Wheels, 18" x 8" (45.7 cm x 20.3 cm) chrome, bright finish
 
 
Q6X) Wheels, 18" x 8" (45.7 cm x 20.3 cm) chrome, bright finish
 
Audio Sys w/ Navigation - Incl Rear Camera (UY4)
 
 
 
 
 
Required Options 0% - 100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
 
 
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
 
GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
 
 
(GLJ) Graphite Metallic
(GLJ) Graphite Metallic
(GLJ) Graphite Metallic
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
Interior Colors
 
 
 
 
 
 
AFC - Ebony/Titanium
AFC - Ebony/Titanium
AFC - Ebony/Titanium
 
 
AFD - Titanium/Ebony
AFD - Titanium/Ebony
AFD - Titanium/Ebony
 
 
(AFE) Caramel with Ebony accents (Ebony headliner)
(AFE) Caramel with Ebony accents (Ebony headliner)
(AFE) Caramel with Ebony accents (Ebony headliner)
 
 
AFF - Shale w/Brownstone accents
AFF - Shale w/Brownstone accents
AFF - Shale w/Brownstone accents







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A






Cadillac Escalade
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Model Code
 
6K15706/6C15706/6K15906/6C15906
 
 
4WD/2WD
Equipment Group
 
1SB LUXURY
Volume % of Total
 
100%
Standard Equipment
 
 
Engine
 
Engine Vortec 6200 V8 - L92
Transmission
 
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Auto Tri-Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Seats
 
Seat, 14 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Radio
 
Navigation - U3R
Wheels
 
Wheels, 22" aluminum - P56
Floor Mats
 
Floor mats
Seat Trim/Style
 
Seat, Leather Bucket - AN3
Air Bags
 
Dual Front & Side
Other
 
StabiliTrak
Other
 
Mirrors, Pwr OSRV
Other
 
Rear Park Assist
Other
 
Power Adj Pedals
Other
 
Assist Steps - BVU
Other
 
Remote Vehicle Starter
Other
 
Bluetooth Interface - UPF
 
 
3 Pass 3rd Row Seat - AS3
 
 
Sunroof - CF5





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
XM
Other
 
OnStar
 
 
 
Required Additional Options
 
 
 
 
Rear Entertain. System - U42
 
 
 
 
 
 
 
 
Color 51U
 
 
Color GGW
 
 
 
Exterior Colors
%
 
 
 
41U - Black Raven
 
 
G1W - Abalone White Tri-coat
 
 
GAN - Radiant Silver Metallic
 
 
GWT - Silver Coast
 
 
G1E - Red Passion Tint
 
0
 
Interior Colors
 
 
 
 
H2X - Jet Black
 
 
H4Y - Shale w/Cocoa accents
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Cadillac Escalade
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Model Code
 
6K15906/6C15906
 
 
4WD/2WD
Equipment Group
 
1SB LUXURY
Volume % of Total
 
100%
Standard Equipment
 
 
Engine
 
Engine Vortec 6200 V8 - L92
Transmission
 
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Auto Tri-Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Seats
 
Seat, 14 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Radio
 
Navigation - U3R
Wheels
 
Wheels, 22" aluminum - P56
Floor Mats
 
Floor mats
Seat Trim/Style
 
Seat, Leather Bucket - AN3
Air Bags
 
Dual Front & Side
Other
 
StabiliTrak
Other
 
Mirrors, Pwr OSRV
Other
 
Rear Park Assist
Other
 
Power Adj Pedals
Other
 
Assist Steps - BVU
Other
 
Remote Vehicle Starter
Other
 
Bluetooth Interface - UPF
 
 
3 Pass 3rd Row Seat - AS3
 
 
Sunroof - CF5
Other
 
XM





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
OnStar
 
 
 
Required Additional Options
 
 
 
 
Rear Entertain. System - U42
 
 
 
Exterior Colors
%
 
 
 
41U - Black Raven
 
 
G1W - Abalone White Tri-coat
 
 
GAN - Radiant Silver Metallic
 
 
GWT - Silver Coast
 
 
G1E - Red Passion Tint
 
0
 
Interior Colors
 
 
 
 
H2X - Jet Black
 
 
H4Y - Shale w/Cocoa accents
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Spark
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
1CN48
1CO48
Equipment Group
 
1LT - 1SD
2LT - 1SF
Volume % of Total
 
80%
20%
Required Additional Options
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
GAZ - Summit White
GAZ - Summit White
 
 
G6E - Salsa
G6E - Salsa
 
 
GUC - Denim
GUC - Denim
 
 
GUD - Lemonade
GUD - Lemonade
 
 
(G6F) Lime
(G6F) Lime
 
 
 
 
Interior Colors
 
 
 
 
 
AFY - Green with Green Trim
AFG - Light Titanium with Silver Trim Leatherette
 
 
AFI - Silver with Blue Trim
AFL - Dark Pewter with Silver Trim Leatherette
 
 
AFJ - Yellow with Yellow Trim (late availability)
AAW - Dark Pewter with Green Trim Leatherette
 
 
AFK - Silver with Silver Trim
AFM - Red with Red Trim Leatherette
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Sonic
 
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
 
Spec
 
Spec A
 
Spec B
Spec C
Spec D
Model Code
 
1JV69 - 4 Dr Sedan LT
 
1JW69 - 4 Dr Sedan LTZ
1JV48 - 5 Dr HATCHBACK LT
1JW48 - 5 Dr HATCHBACK LTZ
Equipment Group
 
1SD
 
1SF
1SD
1SF
Volume % of Total
 
25%
 
25%
25%
25%
Standard Equipment
 
 
 
 
 
 
Engine
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
Engine 1.8L L4 - LUW
Engine 1.8L L4 - LUW
Transmission
 
Transmission, Automatic - MH9
 
Transmission, Automatic - MH8 with LUV
Transmission, Automatic - MH9
Transmission, Automatic - MH8 with LUV
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning
Steering
 
Power Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Power ABS Brakes
 
Power ABS Brakes
Power ABS Brakes
Power ABS Brakes
Windows
 
Power Windows - AXG
 
Power Windows - AXG
Power Windows - AXG
Power Windows - AXG
Door Locks
 
Power Locks - AU3
 
Power Locks - AU3
Power Locks - AU3
Power Locks - AU3
Cruise Control
 
Cruise Control - K34
 
Cruise Control - K34
Cruise Control - K34
Cruise Control - K34
Tilt Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
Manual
 
Manual
Manual
Manual
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
Radio MYLINK AM/FM/CD/XM/USB - UF7
Radio MYLINK AM/FM/CD/XM/USB - UF7
Other
 
Wheels, 15" painted alloy
 
Wheels, 17" painted alloy
Wheels, 15" painted alloy
Wheels, 17" painted alloy
Other
 
Seat, Cloth Bucket
 
Seat, Heated Leatherette Bucket
Seat, Cloth Bucket
Seat, Heated Leatherette Bucket
Other
 
OnStar - UE1
 
OnStar - UE1
OnStar - UE1
OnStar - UE1
Other
 
Remote Keyless Entry
 
Remote Keyless Entry
Remote Keyless Entry
Remote Keyless Entry
Other
 
XM U2K
 
XM U2K
XM U2K
XM U2K
Other
 
Floor Mats - B37
 
Floor Mats - B37
Floor Mats - B37
Floor Mats - B37
Other
 
 
 
 
 
 
Other
 
Steering Wheel Controls
 
Steering Wheel Controls
Steering Wheel Controls
Steering Wheel Controls
Other
 
Remote Start - BTV
 
Remote Start - BTV
Remote Start - BTV
Rear Spoiler
Other
 
USB
 
Leather Steering Wheel
USB
Leather Steering Wheel
Other
 
 
 
 
 
Remote Start - BTV
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
 
 
LUV 1.4L turbocharged engine
 
 
 
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 
 
 
20
G7C - Red Hot
 
G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
20
GAZ - Summit White
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
20
G7Q - Nightfall Gray Metallic
 
G7Q - Nightfall Gray Metallic
G7Q - Nightfall Gray Metallic
G7Q - Nightfall Gray Metallic
 
20
GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
10
GB8 - Mosaic Black Metallic
 
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
 
10
GVU - Mocha Bronze Metallic
 
GBN - White Diamond Coat (Extra Cost)
GVU - Mocha Bronze Metallic
GBN - White Diamond Coat (Extra Cost)
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
 
 
ABY Jet Black w/ Dark TITANIUM Cloth
 
 ACI Jet Black w/ Dark TITANIUM Heated Leatherette
ABY Jet Black w/ Dark TITANIUM Cloth
 ACI Jet Black w/ Dark TITANIUM Heated Leatherette
 
 
ACC Dark TITANIUM with Very Dark Pewter Cloth
 
 ADN - Brick Heated Leatherette
ACC Dark TITANIUM with Very Dark Pewter Cloth
 ADN - Brick Heated Leatherette
 
 
 
 
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette
 
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Cruze
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
Spec
 
Spec A
 
Spec B
Spec C
Model Code
 
1PX69 - 4 Dr Sedan
 
1PZ69 - 4 Dr Sedan
1PW69 - 4 Dr Sedan
Equipment Group
 
1LT(1SD)
 
2LT(1SH)
LTZ (1SJ)
Volume % of Total
 
25%
 
45%
30%
Standard Equipment
 
 
 
 
 
Engine
 
ECOTEC Turbo 1.4L - LUV
 
ECOTEC Turbo 1.4L - LUV
ECOTEC Turbo 1.4L - LUV
Transmission
 
6-Spd Automatic - MH8
 
Transmission, 6-Spd. Auto - MH8
Transmission, 6-Spd. Auto - MH8
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
-------------------------------
 
-------------------------------
-------------------------------
Airbags
 
Front, Front and Rear Side Impact and Roof Rail - AYF
 
Front, Front and Rear Side Impact and Roof Rail - AYF
Front, Front and Rear Side Impact and Roof Rail - AYF
Airbags
 
Front Knee
 
Front Knee
Front Knee
Steering
 
Power Steering
 
Power Steering
Power Steering
Brakes
 
Power Brakes
 
Power Brakes w/ ABS
Power Brakes
Windows
 
Power Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
 
Power
Power
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 - UYE
 
Radio Color Touch AM/FM/CD/MP3 - UFU
Radio Color Touch AM/FM/CD/MP3 - UFU
Wheels
 
Wheels, 16" Alloy - WR6
 
Wheels, 17" 5 Spoke Alloy - RBU
Wheels, 18" Alloy - REN
Floor Mats
 
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Cloth Bucket
 
Seat, Heated Leather Bucket - KA1
Seat, Heated Leather Bucket - KA1
Other
 
Compact Spare - RU5
 
Compact Spare - RU5
Compact Spare - RU5
Other
 
-------------------------------
 
XM
XM
Other
 
OnStar
 
OnStar
OnStar
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
 
PDZ - RS Package
PCJ - Sight and Sound Pkg.
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
 
GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
GAR - Black Granite Metallic
 
GAR - Black Granite Metallic
GAR - Black Granite Metallic
 
 
G1E - Siren Red Tintcoat
 
G1E - Siren Red Tintcoat
G1E - Siren Red Tintcoat
 
 
GAZ - Summit White
 
GAZ - Summit White
GAZ - Summit White
 
 
(G7C) Red Hot exterior color
 
(G7C) Red Hot exterior color
(G7C) Red Hot exterior color
 
 
(G7J) Rainforest Green Metallic exterior color
 
(G7J) Rainforest Green Metallic exterior color
(G7J) Rainforest Green Metallic exterior color
 
 
(GXG) Tungsten Metallic exterior color
 
(GXG) Tungsten Metallic exterior color
(GXG) Tungsten Metallic exterior color
 
 
(GXH) Blue Ray Metallic exterior color
 
(GXH) Blue Ray Metallic exterior color
(GXH) Blue Ray Metallic exterior color
Interior Colors
0
 
 
 
 
 
 
AFF - Jet Black Cloth
 
ACB - Cocoa/Light Neutral Leather
AAY - Cocoa/Light Neutral Leather
 
 
AFC - Medium Titanium Cloth
 
ACC - Jet Black Leather
AAW - Jet Black Leather
 
 
AFG - Brownstone Cloth
 
ACI - Brownstone Leather
AAX - Brownstone Leather
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Malibu
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
1GB69
1GC69
1GC69
1GD69
Equipment Group
 
1FL
1LT
2LT
1LZ
Volume % of Total
 
15%
35%
30%
20%
Required Additional Options
 
 
Power Convenience Package - PCN
Electronics & Entertainment Package - PCU
 
 
 
 
 
 
 
 
 
B83 - Body Side Moldings
 
 
 
 
 
Front and Rear Floor Mats - B34
 
 
 
 
%
 
 
 
 
Exterior Colors 
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
 
 
G1W - Iridescent Pearl Tricoat
G1W - Iridescent Pearl Tricoat
 
 
GBA - Black
GBA - Black
GBA - Black
GBA - Black
 
 
 
G7T - Butte Red Metallic
G7T - Butte Red Metallic
G7T - Butte Red Metallic
 
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
Interior Colors
 
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
Premium Cloth
 
 
G1E - Siren Red Metallic
 
 
 
 
AFB - Jet Black/Titanium
 
 
 
Premium Cloth/Leatherette
 
 
 
 
 
Premium Cloth/Leatherette
 
 
AFE - Jet Black
AFE - Jet Black
 
Premium Cloth/Leatherette
 
 
AFG - Jet Black/Titanium
AFG - Jet Black/Titanium
 
 
 
 
AFI - Cocoa/Light Neutral
AFI - Cocoa/Light Neutral
 
 
 
 
 
 
 
Leather Appointed
 
 
 
 
 
Leather Appointed
 
 
 
 
AFK - Jet Black
Leather Appointed
 
 
 
 
AFM - Jet Black/Brownstone
Leather Appointed
 
 
 
 
AFL - Cocoa/Light Neutral
Leather Appointed
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Impala
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Model
 
Spec A
Spec B
Spec C
Model Code
 
1WF19
1WG19
1WU19
Equipment Group
 
1FL
2FL
1LZ
Volume % of Total
 
20%
60%
20%
Standard Equipment
 
 
 
 
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Air Conditioning
 
Air Cond. Manual Single Zone
Air Cond. Manual Dual Zone
Air Cond. Manual Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc & ABS
Electronic Stability Control
 
Stabilitrak - JL4
Stabilitrak - JL4
Stabilitrak - JL4
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seat, 8 Way Power Driver & Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Radio
 
(US8) AM/FM stereo with CD player and MP3 playback
(US8) AM/FM stereo with CD player and MP3 playback
(US8) AM/FM stereo with CD player and MP3 playback
Wheels
 
Wheels, 16" Alum. - RRZ
Wheels, 17" aluminum - RS7
Wheels, 18" aluminum - RSX
Floor Mats
 
Optional
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Cloth Bucket - AR9
Seat, Cloth Bucket - AR9
Seat, Leather Bucket - AR9
Other
 
-------------------------------
Grilles
(UPF) Bluetooth for phone
Other
 
(UPF) Bluetooth for phone
(UPF) Bluetooth for phone
Spoiler
Other
 
 
 
OnStar
Other
 
(UK3) Steering wheel-mounted audio controls now standard
(UK3) Steering wheel-mounted audio controls now standard
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.
Other
 
Body Side Moldings - B86
Body Side Moldings - B86
Body Side Moldings - B86
Other
 
NK5 Standard Steering Wheel
NK5 Standard Steering Wheel
NK5 Standard Steering Wheel
Required Additional Options
 
 
 
 
 
 
 
Flip/Fold Rear Seats AM9
Sunroof - CF5
 
 
 
PDV Sunroof Pkg.
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
 
 
 
 
 
 
OnStar
 
 
 
 
XM - U2K (Req. PDD OnStar) Note: R6B Credit Not Available For Units Going To
Hawaii & Alaska.
 
 
 
 
 
 
Excluded Options
 
 
 
 
 
 
Color 37U
Color 37U
Color 37U
 
 
Color 74U
Color 74U
Color 74U
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
 
 
N/A
N/A
N/A
 
 
41U - Black
41U - Black
41U - Black
 
 
50U - Summit White
50U - Summit White
50U - Summit White
 
 
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
 
 
 
 
 
 
 
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
70C/702 - Neutral
70C/702 - Neutral
70C/702 - Neutral
 
 
19C/192 - Ebony
19C/192 - Ebony
19C/192 - Ebony
 
 
83C/832 - Gray
83C/832 - Gray
83C/832 - Gray
 
 
 
 
 
 
 
 
 
 

 




--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Impala
 
 
 
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
 
 
 
Model
 
Spec A
 
Spec B
 
Spec B
Spec C
Spec C
Model Code
 
1GX69
 
1GY69
 
1GY69
1GZ69
1GZ69
Equipment Group
 
1FL
 
1LT
 
2LT
1LZ
2LZ
Volume % of Total
 
20%
 
35%
 
20%
10%
15%
Standard Equipment
 
 
 
 
 
 
 
 
Engine
 
Engine 2.5L 4CYL. - LCV
 
Engine 2.5L 4CYL. - LCV
 
Engine 3.6L V6 - LFX
Engine 2.5L 4CYL. - LKW
Engine 3.6L V6 - LFX
Transmission
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Air Conditioning
 
Air Cond. Manual Single Zone
 
Air Cond. Manual Dual Zone
 
Air Cond. Manual Dual Zone
Air Cond. Manual Dual Zone
Air Cond. Manual Dual Zone
Air Conditioning, Rear
 
-------------------------------
 
-------------------------------
 
-------------------------------
-------------------------------
-------------------------------
Steering
 
Power Steering
 
Power Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc
 
Pwr Brakes w/ 4Whl Disc
 
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Electronic Stability Control
 
Stabilitrak - JL4
 
Stabilitrak - JL4
 
Stabilitrak - JL4
Stabilitrak - JL4
Stabilitrak - JL4
Windows
 
Power Windows
 
Power Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
 
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
 
Seat, 6 Way Power Driver
 
Seat, 6 Way Power Driver
Seat, 8 Way Power Driver & Pass
Seat, 8 Way Power Driver & Pass
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Airbags
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
Dual Front & Side Air Bag - AYF
Dual Front & Side Air Bag - AYF
Radio
 
(IO3) AM/FM stereo with CD player and MP3 playback
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
(IO5) Chevrolet My LinkAM/FM stereo with CD player
(IO5) Chevrolet My LinkAM/FM stereo with CD player
Wheels
 
Wheels, 18" Steel - RT3
 
Wheels, 18" Painted Alloy - RT4
 
Wheels, 18" Painted Alloy - RT4
Wheels, 19" Machine Faced Aluminum -Q6M
Wheels, 19" Machine Faced Aluminum -Q6M
Floor Mats
 
Optional
 
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Cloth Bucket - AR9
 
Seat, Cloth Bucket - AR9
 
Seat, Cloth Bucket - AR9
Seat, Leather Bucket - AR9
Seat, Leather Bucket - AR9
Other
 
-------------------------------
 
Grilles
 
Grilles
(UPF) Bluetooth for phone
(UPF) Bluetooth for phone
Other
 
(UPF) Bluetooth for phone
 
(UPF) Bluetooth for phone
 
(UPF) Bluetooth for phone
Spoiler
Spoiler
Other
 
OnStar
 
OnStar
 
OnStar
OnStar
OnStar
Other
 
(UK3) Steering wheel-mounted audio controls now standard
 
(UK3) Steering wheel-mounted audio controls now standard
 
(UK3) Steering wheel-mounted audio controls now standard
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.
Other
 
 
 
 
 
 
 
Sunroof - C3U





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
(NP5) Leather-wrapped steering wheel now standard
(NP5) Leather-wrapped steering wheel now standard
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
PCP - Convienence Package
 
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
%
 
%
 
 
 
 
20
GAN - Silver Ice Metallic
20
GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
10
G7P - Red Rock Metallic
10
GBN - White Diamond
 
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
 
20
GBA - Black
20
GBA - Black
 
GBA - Black
GBA - Black
GBA - Black
 
20
GAZ - Summit White
20
GAZ - Summit White
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
20
GLJ - Ashen Gray Metallic
20
GLJ - Ashen Gray Metallic
 
GA6 - Heather Gray Metallic
GA6 - Heather Gray Metallic
GA6 - Heather Gray Metallic
 
10
GWT - Champagne Silver Metallic
10
GBE - Crystal Red Tintcoat
 
G1E - Siren Red Metallic
G1E - Siren Red Metallic
G1E - Siren Red Metallic
 
 
 
 
 
 
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
 
 
 
 
 
 
GC8 - Green with Envy
GC8 - Green with Envy
GC8 - Green with Envy
 
 
 
 
 
 
 
 
 
 
100
 
100
 
0
 
 
 
Interior Colors
 
 
 
 
 
 
 
 
Premium Cloth
 
H0Z - Jet Black/Dark Titanium
 
 
 
 
 
 
Premium Cloth/Leatherette
 
 
 
H0U - Jet Black
 
H0U- Jet Black
 
 
Premium Cloth/Leatherette
 
 
 
H0X - Jet Black/Dark Titanium
 
H0X - Jet Black/Dark Titanium
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
Leather-appointed
 
 
 
 
 
 
H0Y - Jet Black
H0Y - Jet Black
Leather-appointed
 
 
 
 
 
 
H1Q - Jet Black/Dark Titanium
H1Q - Jet Black/Dark Titanium
Leather-appointed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Camaro
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Spec
 
Spec A
Spec B
Spec C
Model Code
 
1EF37
1EH37
1ET37
Equipment Group
 
1LT
2LT
2SS
Volume % of Total
 
45%
40%
15%
Required Additional Options
 
 
 
 
 
 
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Transmission, Automatic - MX0
 
 
ZCZ - Spare Tire and Wheel
ZCZ - Spare Tire and Wheel
SGC - Spare Tire and Wheel Not Desired
 
 
-------------------------------
 
Engine 6.2L (V8) - L99
 
 
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
 
 
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
 
 
Sunroof - CF5
Sunroof - CF5
Sunroof - CF5
 
 
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
Exterior Colors
%
 
 
 
 
20
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
20
GBA - Black
GBA - Black
GBA - Black
 
20
G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
20
G7D - Bright Yellow
G7D - Bright Yellow
G7D - Bright Yellow
 
20
G7P - Red Rock Metallic
G7P - Red Rock Metallic
G7P - Red Rock Metallic
 
100
 
 
 
Interior Colors
 
 
 
 
Sport Cloth
 
AFC - Back
 
 
Sport Cloth
 
AFD - Gray
 
 
Sport Cloth
 
AFE - Beige
 
 
Front Leather Seating Services
 
 
AFF - Back
 
Front Leather Seating Services
 
 
AFG - Gray
 
Front Leather Seating Services
 
 
AFH - Beige
 
 
 
 
AFI -Inferno Orange
 
 
 
 
AOC - Blue
 
2SS Front Buckets with SS Embroidery
 
 
 
AFM - Back
2SS Front Buckets with SS Embroidery
 
 
 
AFN - Gray
2SS Front Buckets with SS Embroidery
 
 
 
AFO - Beige
2SS Front Buckets with SS Embroidery
 
 
 
AAY -Inferno Orange
2SS Front Buckets with SS Embroidery
 
 
 
AOF - Blue

 




--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Camaro Convertible
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Spec
 
Spec A
Spec B
Spec C
Equipment Group
 
1EF67
1EH67
1ET67
Equipment Group
 
1LT
2LT
2SS
Volume % of Total
 
30%
40%
30%
Required Additional Options
 
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Wheels, 20" Polished Aluminum -RUY
 
 
Wheels, 19" Bright Aluminum - RVD
Wheels, 20" Polished Aluminum -RUY
 
 
 
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
 
 
ZCZ- Spare Tire and Wheel
ZCZ- Spare Tire and Wheel
Engine 6.2L (V8) - L99
 
 
6 Speed Auto Trans. - MXO
6 Speed Auto Trans. - MXO
6 Speed Auto Trans. - MXO
 
 
 
RS Package
RS Package
Exterior Colors
%
 
 
 
 
20
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
20
GBA - Black
GBA - Black
GBA - Black
 
20
G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
20
G7D - Bright Yellow
G7D - Bright Yellow
G7D - Bright Yellow
 
20
G7P - Red Rock Metallic
G7P - Red Rock Metallic
G7P - Red Rock Metallic
 
100
 
 
 
Interior Colors
 
 
 
 
Sport Cloth
 
AFC - Back
 
 
Sport Cloth
 
AFD - Gray
 
 
Sport Cloth
 
AFE - Beige
 
 
Front Leather Seating Services
 
 
AFF - Back
 
Front Leather Seating Services
 
 
AFG - Gray
 
Front Leather Seating Services
 
 
AFH - Beige
 
 
 
 
AFI -Inferno Orange
 
 
 
 
AOC - Blue
 
2SS Front Buckets with SS Embroidery
 
 
 
AFM - Back
2SS Front Buckets with SS Embroidery
 
 
 
AFN - Gray
2SS Front Buckets with SS Embroidery
 
 
 
AFO - Beige
2SS Front Buckets with SS Embroidery
 
 
 
AAY -Inferno Orange
2SS Front Buckets with SS Embroidery
 
 
 
AOF - Blue

 




--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Corvette
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model
 
Coupe
Convertible
Model Code
 
1YY07
1YY67
Equipment Group
 
3LT
3LT
Required Additional Options
 
 
 
 
 
Dual Mode Performance Exhaust - NPP
Dual Mode Performance Exhaust - NPP
 
 
Transmission, 8-speed paddle shift with automatic modes - M5U
Transmission, 8-speed paddle shift with automatic modes - M5U
 
 
18" Wheels, 5-spoke, Chrome Alum - QX3
18" Wheels, 5-spoke, Chrome Alum - QX3
 
 
Transparent Roof - CC3
 
Exterior Colors
 
 
 
 
 
 
 
 
 
 
 
 
 
GBA - Black
GBA - Black
 
 
G8A - Velocity Yellow
G8A - Velocity Yellow
 
 
GKZ - Red
GKZ - Red
Interior Colors
 
 
 
 
 
195 - Black
195 - Black
 
 
345 - Kalahari
345 - Kalahari
 
 
145 - Gray
145 - Gray
Convertible Top Colors
 
 
21T = Kalahari, 37T = Gray, 41T = Black

 




--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Trax
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
1JV76
1JS76
1JW76
1JT76
Equipment Group
 
LT - FWD
1LT - AWD
LTZ - FWD
LTZ - AWD
Volume % of Total
 
30%
20%
30%
20%
Standard Equipment
 
 
 
 
 
 
 
 
 
 
 
Engine
 
LUV - ECOTEC Turbo 1.4L Variable Valve Timing DOHC 4-cylinder
LUV - ECOTEC Turbo 1.4L Variable Valve Timing DOHC 4-cylinder
LUV - ECOTEC Turbo 1.4L Variable Valve Timing DOHC 4-cylinder
LUV - ECOTEC Turbo 1.4L Variable Valve Timing DOHC 4-cylinder
Transmission
 
MNK - Transmission, 6-speed automatic
MNK - Transmission, 6-speed automatic
MNK - Transmission, 6-speed automatic
MNK - Transmission, 6-speed automatic
Air Conditioning
 
C60 - Single Zone Manual
C60 - Single Zone Manual
C60 - Single Zone Manual
C60 - Single Zone Manual
Steering
 
NJ1 - power, non-variable ratio, electric
NJ1 - power, non-variable ratio, electric
NJ1 - power, non-variable ratio, electric
NJ1 - power, non-variable ratio, electric
Brakes
 
JM4 - 4-wheel antilock, front disc/rear drum
JM4 - 4-wheel antilock, front disc/rear drum
JM4 - 4-wheel antilock, front disc/rear drum
JM4 - 4-wheel antilock, front disc/rear drum
Windows
 
Power with driver Express-Up/Down
Power with driver Express-Up/Down
Power with driver Express-Up/Down
Power with driver Express-Up/Down
Door Locks
 
Door locks, power programmable
Door locks, power programmable
Door locks, power programmable
Door locks, power programmable
 
 
Door locks, rear child security
Door locks, rear child security
Door locks, rear child security
Door locks, rear child security
Cruise Control
 
STD
STD
STD
STD
Tilt & Telescoping Wheel
 
 
 
 
 
Seats
 
AH3, driver 4-way manual
AH3, driver 4-way manual
AH3, driver 4-way manual
AH3, driver 4-way manual
Rear Defogger
 
 
 
 
 
Radio
 
UQ3 - Audio system feature, 6-speaker system
UQ3 - Audio system feature, 6-speaker system
UQA - Audio system feature, Bose premium 7-speaker system with amplifier,
including subwoofer
UQA - Audio system feature, Bose premium 7-speaker system with amplifier,
including subwoofer
Wheels
 
RRZ - Wheels, 16" (40.6 cm) aluminum
RRZ - Wheels, 16" (40.6 cm) aluminum
5P4 - Wheels, 18" (45.7 cm) aluminum
5P4 - Wheels, 18" (45.7 cm) aluminum
Floor Mats
 
STD
STD
STD
STD
Seat Trim/Style
 
 
 
 
 
Airbags
 
STD
STD
STD
STD
Rear Camera
 
STD
STD
STD
STD
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
 
PDB Package(which includes AG9, EVK, N34, UD7)
PDB Package(which includes AG9, EVK, N34, UD7)
Sunroof - CF5
Sunroof - CF5
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
 
 
 
 
 
 
GB8– Mosaic Black Metallic
GB8– Mosaic Black Metallic
GB8– Mosaic Black Metallic
GB8– Mosaic Black Metallic
 
 
GAZ–Summit White
GAZ–Summit White
GAZ–Summit White
GAZ–Summit White
 
 
GTS–Blue Topaz Metallic
GTS–Blue Topaz Metallic
GTS–Blue Topaz Metallic
GTS–Blue Topaz Metallic
 
 
GAN–Silver Ice Metallic
GAN–Silver Ice Metallic
GAN–Silver Ice Metallic
GAN–Silver Ice Metallic
 
 
G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
80%
AES - Jet Black
AES - Jet Black
AEW - Jet Black
AEW - Jet Black
 
10%
AET - Jet Black/Titanium
AET - Jet Black/Titanium
AEX - Jet Black/Titanium
AEX - Jet Black/Titanium
 
10%
AEV - Jet Black/Brownstone
AEV - Jet Black/Brownstone
AEY - Jet Black/Brownstone
AEY - Jet Black/Brownstone
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
20
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
 
20
GBU - Arctic Ice
GBU - Arctic Ice
 
GBU - Arctic Ice
 
20
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
 
GLJ - Ashen Gray Metallic
 
20
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
GBE - Crystal Red Tintcoat
 
20
(GXH) Blue Ray Metallic
(GXH) Blue Ray Metallic
 
(GXH) Blue Ray Metallic
 
100
 
 
 
 
Interior Colors
 
 
 
 
 
AEN - Black Cloth
 
AEN - Black Cloth
AEN - Black Cloth
 
 
ADW - Black Leather
 
 
ADW - Black Leather
 
ADW - Black Leather
ADX - Black/Titanium Leather
 
 
 
 
ADX - Black/Titanium Leather
 
 
 
 
 
 













--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Chevrolet Equinox
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
Spec
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
1LH26
1LK26
1LJ26
1LM26
Equipment Group
 
LT
LT
1LZ
1LZ
Model
 
4 Dr Utility FWD
4 Dr Utility AWD
4 Dr Utility AWD
4 Dr Utility AWD
Volume % of Total
 
35%
40%
10%
15%
Standard Equipment
 
1LT
2LT
1LZ
1LZ
Engine
 
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Air Conditioning
Auto HVAC
Auto HVAC
Auto HVAC
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
-------------------------------
Steering
 
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt & Telescoping Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
Manual Driver w/power Hgt & Lumbar
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver & Passenger
Seat, 8-Way Power Driver & Passenger
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
UFU
UFU
UFU
UFU
Wheels
 
Wheels, 17" aluminum - RVF
Wheels, 17" aluminum - RVF
(5P4) 18" aluminum wheels
(5P4) 18" aluminum wheels
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Cloth Bucket
Heated Seat, Cloth Bucket
Heated Seat, Bucket
Heated Seat, Bucket
Airbags
 
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Other
 
-------------------------------
-------------------------------
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
XM
Other
 
 
 
 
 
 
 
 
 
 
 
Required Additional Options
 
 
 
Chevrolet MyLink Touch - UHQ
Chevrolet MyLink Touch - UHQ





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
Driver Convenience Package - Includes (BTV) remote vehicle starter system, (AE8)
8-way power front seat adjuster and (UVC) rearview camera system - PDD -
Power Convenience Package, includes (AH8) 8-way power pass seat, (UG1) universal
garage opener and (TB5) power programmable liftgate - PDC
Sunroof - CF5
Sunroof - CF5
 
 
 
Sunroof - CF5
Engine 3.6L V6 w/Flex Fuel - LFX
Engine 3.6L V6 w/Flex Fuel - LFX
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
10
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
 
 
GAZ - Summit White
GAZ - Olympic White - NEW
GAZ - Olympic White - NEW
GAZ - Olympic White - NEW
 
 
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
 
 
GXG - Tungsten Metallic
GXG - Tungsten Metallic
GXG - Tungsten Metallic
GXG - Tungsten Metallic
 
 
G1E - Siren Red Tintcoat
G1E - Siren Red Tintcoat
G1E - Siren Red Tintcoat
G1E - Siren Red Tintcoat
 
 
G1W - Iridescent Pearl Tintcoat
G1W - Iridescent Pearl Tintcoat
G1W - Iridescent Pearl Tintcoat
G1W - Iridescent Pearl Tintcoat
Interior Colors
 
 
 
 
 
 
 
AFK - Jet Black/Lt. Titanium
AFK/AFM - Jet Black/Lt. Titanium
AFM - Jet Black/Lt. Titanium
AFM - Jet Black/Lt. Titanium
 
 
AFJ - Jet Black
AFJ/AFL - Jet Black
AFL - Jet Black
AFL - Jet Black
 
 
 
AFN Jet Black/Brownstone
AFN Jet Black/Brownstone
AFN Jet Black/Brownstone
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Traverse
 
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
 
Model
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model Code
 
CR14526
CR14526
CV14526 AWD
CV14526 AWD
CV14526 AWD
Equipment Group
 
1LT - FWD
2LT - FWD
1LT - AWD
2LT - AWD
LTZ -AWD
Volume % of Total
 
30%
25%
25%
10%
10%
Standard Equipment
 
1LT - FWD
2LT - FWD
1LT - AWD
2LT - AWD
LTZ -AWD
Engine
 
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
Transmission
 
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
Air Conditioning
 
Manual
Auto, tri-zone
Manual
Auto, tri-zone
Auto, tri-zone
Air Conditioning, Rear
 
manual standard
manual standard
manual standard
manual standard
manual standard
Steering
 
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Brakes
 
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
Windows
 
Power
Power
Power
Power
Power
Door Locks
 
RKE standard
RKE standard
RKE standard
RKE standard
RKE standard
Cruise Control
 
standard
standard
standard
standard
standard
Tilt Wheel
 
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Seats
 
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Ft buckets, 2nd row captain's chairs
Rear Defogger
 
standard
standard
standard
standard
standard
Radio
 
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD, XM, Bose & USB Port
Wheels
 
18" aluminum
18" aluminum
18" aluminum
18" aluminum
18" aluminum
Floor Mats
 
all seating positions
all seating positions
all seating positions
all seating positions
all seating positions
Seat Trim/Style
 
cloth, 8-passenger
cloth, 7-passenger
cloth, 8-passenger
cloth, 7-passenger
leather, 7-passenger
Other
 
8-way power driver
8-way power driver
8-way power driver
8-way power driver
8-way power driver
Other
 
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Other
 
---
Rear Camera in ISRV mirror
---
Rear Camera in ISRV mirror
Rear Camera in ISRV mirror
Other
 
---
Power tailgate
---
Power tailgate
Power tailgate
Other
 
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
Other
 
---
---
---
---
PCL Personal Connectivity Pkg
Other
 
XM
XM
XM
XM
 
Required Additional Options
 
 
 
 
 
 
 
 
 
U42 - Rear DVD
 
U42 - Rear DVD
 
 
 
 
 
 
C3U Panoramic Sunroof
 
 
 
 
Leather Seats - IP2
 
Leather Seats - IP2.
 
 
 
Heated Seats w/ Prem Cloth - KA1
 
Heated Seats w/ Prem Cloth - KA1
 
 
 
 
Remote Start
 
Remote Start
 
 
Excluded Options
 
 
 
 
 
 
 
 
Color 51U
Color 51U
Color 51U
Color 51U
Color 51U
 
 
Color GGU
Color GGU
Color GGU
Color GGU
Color GGU
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
 
 
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
 
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
 
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
GB8 - Mosaic Black Metallic
 
 
G1E - Siren Red Metallic
G1E - Siren Red Metallic
G1E - Siren Red Metallic
G1E - Siren Red Metallic
G1E - Siren Red Metallic
 
 
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
G1W - Iridescent Pearl Tri-Coat
 
 
GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
 
0
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
Premium Cloth
 
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
 
Leather-appointed
 
 
832 - Dark Titanium / Light Titanium
 
832 - Dark Titanium / Light Titanium
 
Perforated leather seating surfaces
 
 
 
 
 
833 - Dark Titanium / Light Titanium
Premium Cloth
 
19C - Ebony
19C - Ebony
19C - Ebony
19C - Ebony
 
Leather-appointed
 
 
192 - Ebony
 
192 - Ebony
 
Perforated leather seating surfaces
 
 
 
 
 
193 - Ebony
Premium Cloth
 
0IC - Ebony/Saddle Up
0IC - Ebony/Saddle Up
0IC - Ebony/Saddle Up
0IC - Ebony/Saddle Up
 
Leather-appointed
 
 
0I2 - Ebony/Saddle Up
 
0I2 - Ebony/Saddle Up
 
Perforated leather seating surfaces
 
 
 
 
 
0I3 - Ebony/Saddle Up





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Tahoe
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
CC15706
CK15706
Equipment Group
 
1LT - 2WD
1LT - 4WD
Volume % of Total
 
60%
40%
Standard Equipment
 
 
 
Engine
 
Engine Vortec 5.3L V8 - LC9
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Air Bags
 
Dual Front & Side
Dual Front & Side
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 18" aluminum - N87
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Cloth Bucket - A95
Seat, Cloth Bucket - A95
Other
 
StabiliTrak
StabiliTrak
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Bluetooth Interface
Bluetooth Interface
Other
 
XM
XM
Other
 
OnStar
OnStar
 
 
 
 
Required Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6
 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals - DL3





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
 
 
 
 
Sunroof - CF5
Sunroof - CF5 -
 
 
Rear Entertainment - U42   (Req UUJ Radio)
Rear Entertainment - U42         (Req UUJ Radio)
 
 
 
 
Exterior Colors
%
 
 
 
 
GBA - Black
GBA - Black
 
 
G1E - Siren Red Metallic
G1E - Siren Red Metallic
 
 
GAZ - Summit White
GAZ - Summit White
 
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
G1C - Slate Gray Metallic
G1C - Slate Gray Metallic
 
 
 
 
 
 
 
 
 
0
 
 
Interior Colors
 
 
 
 
 
H2V - Jet Black/Dark Ash
H2V - Jet Black/Dark Ash
 
 
H0K - Cocoa/Dune
H0K - Cocoa/Dune
 
 
H2U - Jet Black
H2U - Jet Black
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Suburban
 
 
 
2014MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
CC15906
CK15906
 
 
1LT -2WD
1LT - 4WD
Equipment Group
 
1LT
1LT
Volume % of Total
 
60%
40%
Standard Equipment
 
 
 
Engine
 
Engine Vortec 5.3L V8 - LMG
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seats
 
3 Pass 3rd Row Seat - AS3
3 Pass 3rd Row Seat - AS3
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 17" aluminum - P46
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Leather Bucket - A95
Seat, Leather Bucket - A95
Air Bags
 
Dual Front & Side
Dual Front & Side
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Blue Tooth Interface - UPF
Blue Tooth Interface - UPF
Other
 
XM
XM
Other
 
OnStar
OnStar
Required Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
 
 
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
Sunroof - CF5
Sunroof - CF5 -
 
 
Rear Entertainment - U42   (Req UUJ Radio)
Rear Entertainment - U42         (Req UUJ Radio)
Exterior Colors
%
 
 
 
 
GBA - Black
GBA - Black
 
 
G1E - Siren Red Metallic
G1E - Siren Red Metallic
 
 
GAZ - Summit White
GAZ - Summit White
 
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
G1C - Slate Gray Metallic
G1C - Slate Gray Metallic
Interior Colors
 
H2V - Jet Black/Dark Ash
H2V - Jet Black/Dark Ash
 
 
H0K - Cocoa/Dune
H0K - Cocoa/Dune
 
 
H2U - Jet Black
H2U - Jet Black







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Chevrolet Express
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec C
Spec D
Spec E
Model
 
Van Reg WB RWD
Van Reg WB RWD
Van Ext WB RWD
Equipment Group
 
 
 
 
Model Code
 
CG23406
CG33406
CG33706
Volume % of Total
 
 
Standard Equipment
 
1LT
1LT
1LT
Required Additional Options
 
 
 
 
 
 
Radio AM/FM/CD - U0H
Radio AM/FM/CD - U0H
Radio AM/FM/CD - U0H
 
 
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
 
 
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
 
 
UVC Rear Camera
UVC Rear Camera
UVC Rear Camera
 
 
 
 
 
Exterior Colors
 
 
 
 
50U - Summit White
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
 
 
 
 
Interior Colors
 
 
 
 
93G - Medium Pewter
 
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Buick Verano (ALL NEW)
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Model
 
Spec A
Spec B
Spec C
 
Model Code
 
4PG69
4PH69
4PH69
 
Equipment Group
 
1SG
1SL
1SL
 
Volume % of Total
 
30%
30%
40%
 
Standard Equipment
 
1SG
1SL
1SL
 
Engine
 
2.4L Cyl
2.4L Cyl
2.4L Cyl
 
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
 
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
 
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Electric
 
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
 
Windows
 
Power Windows
Power Windows
Power Windows
 
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
 
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
 
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
 
Seats
 
6-Way Power Driver Seat
6-Way Power Driver Seat
6-Way Power Driver Seat
 
Seats
 
Manual Passenger Seat
Manual Passenger Seat
Manual Passenger Seat
 
Seats
 
KA1) Driver and front passenger heated seats
KA1) Driver and front passenger heated seats
KA1) Driver and front passenger heated seats
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
 
Radio
 
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
 
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
 
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
 
Wheels
 
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
 
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
 
Seat Trim/Style
 
Ribbon-fabric with leatherette accents
Leather-appointed
Leather-appointed
 
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
 
Other
 
Rear view camera
Rear view camera
Rear view camera
 
Other
 
(UEU) Forward Collision Alert
(UEU) Forward Collision Alert
(UEU) Forward Collision Alert
 
 
 
(UFL) Lane Departure Warning
(UFL) Lane Departure Warning
(UFL) Lane Departure Warning
 
Other
 
OnStar
OnStar
OnStar
 
Other
 
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
 
Other
 
 
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
 
Required Additional Options
 
 
 
 
 
 
 
 
 
Sunroof (CFI) - 100%
 
 
 
 
 
 
 
Excluded Options
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
(GAZ) Summit White
(GAZ) Summit White
 
 
 
(GAZ) Summit White
(GAN) Quicksilver Metallic
(GAN) Quicksilver Metallic
 
 
 
(GAN) Quicksilver Metallic
(GBE) Crystal Red Tintcoat
(GBE) Crystal Red Tintcoat
 
 
 
(GBE) Crystal Red Tintcoat
(GBN) White Diamond Tricoat
(GBN) White Diamond Tricoat
 
 
 
(GBN) White Diamond Tricoat
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
 
GB8 - Ebony Twilight Metallic
(GLJ) Smoky Gray Metallic
(GLJ) Smoky Gray Metallic
 
 
 
(G7Q) Smoky Gray Metallic
 
 
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
 
(AFA) Medium Titanium Ribbon Fabric
(AFE) Chocacchino Leather
(AFE) Chocacchino Leather
 
 
 
(AFC) Cashmere Ribbon Fabric
(AFB) Ebony Leather
(AFB) Ebony Leather
 
 
 
 
(AFD) Cashmere Leather
(AFD) Cashmere Leather
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Buick LaCrosse (ALL NEW)
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Spec C
Model Code
 
4GM69
4GM69
4GT69
Equipment Group
 
1SL
1SL
1SR
Volume % of Total
 
20%
50%
30%
Standard Equipment
 
1SL
1SL
1SR
Engine
 
2.4L Cyl - LUK eAssist
2.4L Cyl - LUK eAssist
3.6L V6 (LFX)
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Magnetic
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
Seats
 
8-Way Power Driver Seat (includes lumbar)
8-Way Power Driver Seat (includes lumbar)
8-Way Power Driver Seat (includes lumbar)
Seats
 
Power Passenger Seat
Power Passenger Seat
Power Passenger Seat
Seats
 
Heated Seats, driv. & pass
Heated Seats, driv. & pass
Heated and Ventilated Seats, driv. & pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU with Harman Kardon Premium Sound System
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 17" aluminum - Q05
Wheels, 17" aluminum - Q05
18" Chrome Wheels - Q52
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Seats, Leather Appointed Bucket - A51
Seats, Leather Appointed Bucket - A51
Seats, Leather Appointed Bucket - A51
Other
 
 
 
Hi-Per Strut Suspension
Other
 
High Resolution Driver Information Center
High Resolution Driver Information Center
High Resolution Driver Information Center
Other
 
 
 
Spare Included - P77
Other
 
OnStar
OnStar
OnStar
Other
 
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
Rear Spoiler (n/a with V6 engine)
Rear Spoiler (n/a with V6 engine)
 
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
Other
 
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
 
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
Other
 
 
 
Luxury Package (PCK)
-Leather/Woodgrain Heated Steering Wheel
-Perforated and Ventilated front seats
-Power rear sunshade
-Passive entry and push button start
Other
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
V6 Engine (LFX)
Sunroof - C3U
 
 
 
 
Driver Confidence Pkg - PCI
 
 
 
 
 
Exterior Colors
%
 
 
 
 
 
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
(G7Q) Smoky Gray Metallic
(G7Q) Smoky Gray Metallic
(G7Q) Smoky Gray Metallic
 
 
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
 
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
 
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
 
GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
H0Y - Ebony
H0Y - Ebony
H1Y - Ebony
 
 
H1V - Light Neutral
H1V - Light Neutral
H1W - Light Neutral
 
 
HJ4 -Choccachino
HJ4 -Choccachino
HJ8 - Choccachino
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Buick Regal
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
4GR69
4GP69
Equipment Group
 
1SN
1FL
Volume % of Total
 
55%
45%
Engine
 
(LHU) 2.0L Turbo 220hp
(LEA) ECOTEC 2.4L DOHC
Standard Equipment
 
 
 
Engine
 
(LHU) 2.0L Turbo 220hp
(LEA) ECOTEC 2.4L DOHC
Transmission
 
Transmission, 6-Speed Automatic
Transmission, 6-Speed Automatic
Air Conditioning
 
Auto Dual Zone Climate Control
Auto Dual Zone Climate Control
Steering
 
Power Steering, Hydraulic
Power Steering, Hydraulic
Brakes
 
Power Brakes w/ 4-Wheel Disc, ABS, & Brake Assist
Power Brakes w/ 4-Wheel Disc, ABS, & Brake Assist
Windows
 
Power Windows (Exp Up/Down Front, Exp Down Rear)
Power Windows (Exp Up/Down Front, Exp Down Rear)
Door Locks
 
Power Locks w/Keyless Entry
Power Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Tilt and Telescoping
Manual Tilt and Telescoping
Seats
 
Seat, Driver, 8-way Power
Seat, Driver, 8-way Power
Seats
 
Seat, Driver, 4-way Power Lumbar (APG)
Seat, Driver, 4-way Power Lumbar (APG)
Seats
 
Seat, Passenger, 4-way Manual, 2 Way Power Height (A6C)
Seat, Passenger, 4-way Manual, 2 Way Power Height (A6C)
Seats
 
Heated Seats, Driver & Front Passenger (KA1)
Heated Seats, Driver & Front Passenger (KA1)
Seat Trim/Style
 
Seat, Leather Bucket
Seat, Leather Bucket
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 (UYE)
Radio AM/FM/CD/MP3 (UYE)
Radio
 
Radio Controls, Steering Wheel Mounted
Radio Controls, Steering Wheel Mounted
Radio
 
7 Speaker System (U65)
7 Speaker System (U65)
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 18" Alloy (Q56)
Wheels, 18" Alloy (Q56)
Floor Mats
 
Floor Mats, Front and Rear
Floor Mats, Front and Rear
Air Bags
 
6 Air Bags - Front, Front Side, & Head Curtain (AY0)
6 Air Bags - Front, Front Side, & Head Curtain (AY0)
Other
 
Steering Wheel, Leather Wrapped
Steering Wheel, Leather Wrapped
Other
 
Trunk Cargo Net
Trunk Cargo Net
Other
 
Dual Exhaust with Hidden Tips
Dual Exhaust with Hidden Tips
Other
 
Compact Spare Tire
Compact Spare Tire
Other
 
Heated Power Mirrors
Heated Power Mirrors





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
Auto-Dimming ISRVM
Auto-Dimming ISRVM
Other
 
Fog Lamps
Fog Lamps
Other
 
USB Port for iPod/MP3 Player
USB Port for iPod/MP3 Player
Other
 
Bluetooth for Phone
Bluetooth for Phone
Other
 
XM Radio
XM Radio
Other
 
OnStar
OnStar
Other
 
 
 
Other
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
Sunroof (CF5)
Sunroof (CF5)
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
GLJ - Smokey Gray Metallic
GLJ - Smokey Gray Metallic
 
 
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
GAZ - Summit White
GAZ - Summit White
 
 
G1W- Abalone White Tri-Coat
G1W- Abalone White Tri-Coat
 
 
G1E - Crimson Red Tintcoat
G1E - Crimson Red Tintcoat
 
 
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
 
0
 
 
Interior Colors
 
 
 
 
 
AFM - Ebony seats with Ebony interior accents
AFM - Ebony seats with Ebony interior accents
 
 
AFL - Light Neutral seats with Cocoa interior accents
AFL - Light Neutral seats with Cocoa interior accents
 
 
AGO - Ebony seats with Saddle interior accents
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




Buick Enclave
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
4R14526
4V14526
Equipment Group
 
1SL - FWD
1SL - AWD
Volume % of Total
 
60%
40%
Required Additional Options
 
 
 
 
 
 
 
 
 
Sunroof - C3U
Sunroof - C3U
 
 
Wheels, 19" chromed - PJH
Wheels, 19" chromed - PJH
 
 
 
 
Exterior Colors
%
 
 
 
 
17U - Quicksilver Metallic
17U - Quicksilver Metallic
 
 
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
G1E - Crimson Red Tintcoat
G1E - Crimson Red Tintcoat
 
 
G1W- Abalone White Tri-Coat
G1W- Abalone White Tri-Coat
 
 
GAZ - Summit White
GAZ - Summit White
 
 
GXG - Iridium Metallic
GXG - Iridium Metallic
 
 
 
 
Interior Colors
 
 
 
 
 
192 - Ebony/Ebony Accents
 
 
 
832 - Titanium/Dark Titanium Accents
832 - Titanium
 
 
432 - Choccachino/Cocoa Accents
432 - Choccachino
 
 
7I2 - Ebony/Plum Accents
542 - Cocoa
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




GMC Acadia
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
Model
 
Spec A
Spec B
Spec C
Model Code
 
TR 14526
TR 14526
TV 14526
Equipment Group
 
3SB (SLE-2) - FWD
4SA (SLT-1) - FWD
4SA (SLT-1) - AWD
Volume % of Total
 
40%
30%
30%
Required Additional Options
 
 
 
 
 
 
Trailering - V92
Sunroof - C3U
Sunroof - C3U
 
 
 
Trailering - V92
Trailering - V92
 
 
 
 
 
Exterior Colors
 
 
 
 
 
 
17U - Quicksilver Metallic
17U - Quicksilver Metallic
17U - Quicksilver Metallic
 
 
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
 
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
G1E - Crimson Red Metallic
G1E - Crimson Red Metallic
G1E - Crimson Red Metallic
 
 
G1W - Abalone White Tri-Coat
G1W - Abalone White Tri-Coat
G1W - Abalone White Tri-Coat
 
 
GXG - Iridium Metallic
GXG - Iridium Metallic
GXG - Iridium Metallic
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
19C - Ebony
192 - Ebony
192 - Ebony
 
 
 
222 - Dark Cashmere
222 - Dark Cashmere
 
 
83C - Light Titanium
832 - Light Titanium
832 - Light Titanium
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




GMC Terrain
 
 
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
 
 
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
TLH26
TLK26
TLJ26
TLM26
Equipment Group
 
3SB (SLE-2) - 2WD
3SB (SLE-2) - 4WD
4SB (SLT-2) - 2WD
4SB (SLT-2) - 4WD
Equipment Group
 
3SB (SLE-2)
3SB (SLE-2)
4SB (SLT-2)
4SB (SLT-2)
Volume % of Total
 
25%
25%
25%
25%
Standard Equipment
 
3SB (SLE-2) - 2WD
3SB (SLE-2) - 4WD
4SB (SLT-2) - 2WD
4SB (SLT-2) - 4WD
Engine
 
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Transmission
 
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Air Conditioning
 
Auto Single Zone
Auto Single Zone
Auto Single Zone
Auto Single Zone
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Wheels
 
Wheels, 17" aluminum
Wheels, 17" aluminum
Wheels, 18" aluminum
Wheels, 18" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Premium Cloth
Premium Cloth
Leather
Leather
Other
 
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Other
 
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Other
 
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Other
 
---------------
---------------
Remote Start
Remote Start
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
Other
 
XM
XM
XM
XM
Other
 
Manual Liftgate
Manual Liftgate
Power Liftgate
Power Liftgate
Other
 
---------------
---------------
Rear Park Assist
Rear Park Assist
Other
 
---------------
---------------
Memory: Drivers Seat & Mirrors
Memory: Drivers Seat & Mirrors
Other
 
---------------
---------------
Sunroof
Sunroof





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


Other
 
---------------
 
Chrome Package
Chrome Package
 
 
 
 
 
 
Required Additional Options
 
---------------
---------------
---------------
---------------
 
 
 
 
(LFX) 3.6L V6 SIDI
(LFX) 3.6L V6 SIDI
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 
 
 
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
GB8 - Ebony Twilight Metallic
 
 
G1E - Crimson Red Metallic
G1E - Crimson Red Metallic
G1E - Crimson Red Metallic
G1E - Crimson Red Metallic
 
 
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
AFA/AFC/AFE - Jet Black
 
AFC - Jet Black
AFC - Jet Black
AFE - Jet Black
AFE - Jet Black
AFB/AFD/AFF - Light Titanium
 
AFD - Light Titanium
AFD - Light Titanium
AFF - Light Titanium
AFF - Light Titanium
AFG - Brownstone - (Leather Only)
 
 
 
AFG - Brownstone - (Leather Only)
AFG - Brownstone - (Leather Only)
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




GMC Yukon
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
TC15706
TK15706
Equipment Group
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Equipment Group
 
4SA (SLT)
4SA (SLT)
Volume % of Total
 
60%
40%
Standard Equipment
 
 
 
Engine
 
Engine Vortec 5.3L V8 Flex - LMG
Engine Vortec 5.3L V8 Flex - LMG
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Tri- Zone
Air Cond. Auto Tri- Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seat
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 17" aluminum - N88
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Seat, Leather Bucket
Seat, Leather Bucket
Other
 
STD 3 Pass 3rd Row Seat - AS3
STD 3 Pass 3rd Row Seat - AS3
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Bluetooth for phone
Bluetooth for phone
 
 
 
 
Required Additional Options
 
 
 
 
 
PCJ - Sun, Entertainment and Destinations Package includes:
PCJ - Sun, Entertainment and Destinations Package
includes:
 
 
additional 9 months of SiriusXM Radio and NavTraffic service
additional 9 months of SiriusXM Radio and NavTraffic service





--------------------------------------------------------------------------------

Confidential
 
Attachment 1A


 
 
(CF5) power sunroof
(CF5) power sunroof
 
 
(IO6) Audio system with navigation
(IO6) Audio system with navigation
 
 
(U42) rear seat entertainment system
(U42) rear seat entertainment system
 
 
 
 
 
 
R6X - OPD Delete
R6X - OPD Delete
 
 
 
 
Exterior Colors
%
 
 
41U - Onyx Black
 
GBA - Black
GBA - Onyx Black
89U - Crystal Red Tintcoat
 
G1E - LIMITED ADDICTION RED TINT
G1E - LIMITED ADDICTION RED TINT
98U - White Diamond Tricoat
 
GAZ - Summit White
GBN - White Diamond Tricoat
GAN - Quicksilver Metallic
 
GAN - Silver Ice Metallic
GAN - Quicksilver Metallic
 
 
G1C - Pewter Metallic
G1C - Pewter Metallic
 
 
 
 
Interior Colors
 
 
 
193/196 - Ebony
 
H2K - Jet Black
H2K - Jet Black
333/336 - Light Tan
 
H2Y - Cocoa/Dune
H2Y - Cocoa/Dune
833/836 - Light Titanium
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1A




GMC Yukon XL
 
 
 
2016MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
TC10906
TK10906
Equipment Group
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Volume % of Total
 
60%
40%
Required Additional Options
 
 
 
 
 
PCJ - Sun, Entertainment and Destinations Package includes:
PCJ - Sun, Entertainment and Destinations Package includes:
 
 
additional 9 months of SiriusXM Radio and NavTraffic service
additional 9 months of SiriusXM Radio and NavTraffic service
 
 
(CF5) power sunroof
(CF5) power sunroof
 
 
(IO6) Audio system with navigation
(IO6) Audio system with navigation
 
 
(U42) rear seat entertainment system
(U42) rear seat entertainment system
 
 
R6X - OPD Delete
R6X - OPD Delete
 
 
 
 
Exterior Colors
%
 
 
 
 
GBA - Black
GBA - Black
 
 
G1E - LIMITED ADDICTION RED TINT
G1E - LIMITED ADDICTION RED TINT
 
 
GAZ - Summit White
GAZ - Summit White
 
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
 
G1C - Pewter Metallic
G1C - Pewter Metallic
 
0
 
 
Interior Colors
 
 
 
193/196 - Ebony
 
H2K - Jet Black
H2K - Jet Black
333/336 - Light Tan
 
H2Y - Cocoa/Dune
H2Y - Cocoa/Dune
833/836 - Light Titanium
 
 
 
 
 
 
 











--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


General Motors Fleet and Commercial
Remarketing










GENERAL MOTORS CORPORATION
     
     






Design, Build, and Sell the World’s Best Vehicles!


[legal01223980v2gmmy20_image5.gif][legal01223980v2gmmy20_image6.jpg][legal01223980v2gmmy20_image7.jpg][legal01223980v2gmmy20_image8.jpg]


              

1

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




 
Table of Contents
 
 
 
 
 
 
REMARKETING CONTACT INFORMATION
3


SECTION 1 – GENERAL CONDITION STANDARDS
3


• Vehicle Return Requirements
3


• Title, Registration, Tax and VIN Plate
4


• Vehicle Damage and Disclosure Requirements    
4


• Damage Allowance, Existing Damage and Previous Repairs
5


SECTION 2 – NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE
5


   1. Glossary of Terms
5


   2. Sheet Metal and Paint
6


   3. Convertible Tops
7


   4. Front and Rear Bumpers
7


   5. Tires
8


   6. Wheels
8


   7. Interior Soft Trim and Carpets
10


   8. Vehicle Glass
11


SECTION 3 – ORIGINAL AND AFTERMARKET EQUIPMENT AND ACCESSORIES
11


SECTION 4 – MISSING EQUIPMENT PROGRAM (MET)
12


SECTION 5 – VEHICLE INTEGRITY
12


SECTION 6 – LITIGATION LIABILITY
12


   1. Forecast
12


   2. Delivery
13


   3. Inspection at Turn-in
13


   4. Vehicle Reports and Reviews
13


   5. Acceptance / Stop Depreciation
13


   6. Rejects
14


   7. Miscellaneous
14


EXHIBIT A – VEHICLE CATEGORIES / PRIOR REPAIR LIMITS 
15


EXHIBIT B – APPROVED TURN-BACK LOCATIONS
16


EXHIBIT C – MET TABLE
20




























2

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




General Motors Corporation
Fleet and Commercial Operations


Remarketing Contact Information


Contact
Office Number
Cell Number
e-Mail Address
John A. Pruse
Manager, GM Remarketing
313 665-1438
313 378-5335
john.pruse@gm.com
Sandy Grinsell,
Remarketing Account Mgr.,
All Rental Accounts
313 667-6437
313-348-1973
sandy.grinsell@gm.com
Thomas Martin
Remarketing Account Mgr.,
Online Sales, Remarketing System Tables and Rental Return Guidelines
313 667-6434
313 378-1230
thomas.martin@gm.com
Audre’ Walls
Remarketing Account Mgr.,
Turn-back Locations & Inspections
313 667-6444
313 378-4366
audre.walls@gm.com



SECTION 1 - GENERAL CONDITION STANDARDS
1)
Vehicle Return Requirements

a)
Vehicles must be maintained as described in the Vehicle Owner’s Manual. All body
and mechanical repairs must utilize original equipment General Motors parts.
Failure to comply may result in permanent rejection of the vehicle.

i)
The repair/replacement of an engine or transmission that is due to
non-compliance of vehicle maintenance will render the vehicle “Permanently
Ineligible”.

b)
Each vehicle shall be in sound mechanical and electrical operating condition.
All lights and lamps must be operational. Any visible warning lights, i.e.,
check engine, change oil, SIR, TPS, etc., on the instrument panel must be
corrected prior to turn-in or the vehicle will be “Currently Ineligible”.

c)
A vehicle must comply with all aspects of the applicable program parameters or
it is not eligible for return.

d)
Vehicle(s) must be returned washed and vacuumed. General Motors’ expectation of
a vehicle’s condition, when returned by the rental company, is that it will be
in the same condition as it is when provided to a rental customer.

i)
A dirty interior MET charge of $35 will be assessed when the interior of the
vehicle is littered with trash. Excessive or offensive trash in the vehicle,
such as cups, bottles, newspapers, food, bags, roadmaps, etc., that would hinder
interior inspection would generate the dirty interior MET charge.

ii)
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing. When the vehicle is returned and inspected, a
$75 re-inspection fee will be charged unless special arrangements have been
made.



e)
Vehicles must have a minimum of ¼ tank of fuel with the exception of Hawaii
vehicles, which cannot exceed ¼ tank of fuel. Vehicles with less than ¼ tank of
fuel but more than 1/8 will be assessed a MET charge of $15. Vehicles below 1/8
tank of fuel will be deemed “Currently Ineligible” and released to the rental
account for low fuel. When the vehicle is returned, a $75 re-inspection fee will
be charged.

f)
Emissions labels must be in place and legible on all vehicles returned to
General Motors. Vehicles without an emission label are considered “Currently
Ineligible” and will be gate released to the rental account. A $75 re-inspection
fee will be charged when the vehicle is corrected and returned.


3

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


g)
Vehicles must have two (2) sets of keys, programmed keyless remotes, owner
manuals, floor mats, and all other remotes and headphones, included as original
equipment.

h)
Vehicles must display actual mileage. General Motors approved procedures must be
followed when repairing or replacing instrument clusters/odometers. Consult a
General Motors dealer for proper replacement.

i)
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors. Failure to complete warranty and/or campaign claims
may render the vehicle “Currently Ineligible”. Parts availability concerns for
warranty and campaign repairs will be addressed on a case by case basis. A $75
re-inspection fee will be charged when the vehicle is returned. Repair of
existing body damage is not required for vehicles released for warranty,
mechanical or campaign repairs.

j)
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with an approved OEM replacement and must meet
General Motors standards prior to turn-in.



2)
Title, Registration, Tax, and VIN Plate

a)
A vehicle submitted with a Certificate of Origin (C.O.V.) or a branded title is
not eligible for return.

b)
All vehicles must have a valid and current registration, at the time of
acceptance. State and local taxes must be paid prior to turn-back. The Daily
Rental Company must comply with state regulations pertaining to proof of payment
for state and local taxes.

c)
Titles for all turn-in vehicles must be received by a General Motors approved
Title Center within three (3) business days of vehicle turn-in. The vehicle
turn-in date is considered the first day. Currently, the only General Motors
approved title center is the SGS Title Center.



SGS Title Center
9805-L Northcross Center Court
Huntersville, NC 28078
Phone: 704 997-1082
FAX: 704 997-1090



d)
All title shipments to the title center must contain a packing list and include
the following information:

Company Name and Address
Contact Name and Phone Number
E-mail Address and Fax Number
Full VIN for each title in the package
When sending more than ten titles, e-mail an Excel spreadsheet listing the VIN
number of each title enclosed to: Christina.Campbell@SGS.com. From that list,
the title center will “pre-receive” the titles electronically, verify the titles
upon actual receipt, provide documented confirmation, and advise of any
discrepancies.
e)
The Daily Rental Company must remove each vehicle at an auction or turn-in site,
if the title for such vehicle is not received within 30 days of the turn-in
date. The vehicle will be “Currently Ineligible” and will be assessed a
re-inspection fee, if it is returned.

f)
The plate containing the Vehicle Identification Number (VIN):

i)
Must be completely readable and properly attached to the dash panel. Any
obstruction causing a portion of the plate to be covered is not acceptable.

ii)
Cannot be damaged in any manner and must be flush and secure with rivets intact.

iii)
Must meet these criteria otherwise the vehicle will be “Permanently Ineligible”
and returned to the rental account.



3)
Vehicle Damage and Disclosure Requirements

a)
The General Motors Disclosure Policy mandates that all prior damage and repairs
are electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a General Motors dealer.

i)
Completion of the electronic disclosure requires a User ID and password to
access the Remarketing Inventory Management System (RIMS). Contact the
Remarketing Account


4

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


Manager assigned to your account shown on page three. The User ID, password, web
address and instructions will be sent via e-mail within 24 hours of request.
ii)
The electronic disclosure box must be checked (Yes or No) confirming or denying
previous damage. Failure to disclose previous damage at turn-in will be grounds
for rejecting the vehicle.

iii)
Collision damage must be disclosed and supported by repair orders. Repair orders
must accurately reflect all work performed and include all associated repair
costs. The inspection provider, on General Motors behalf, will request a repair
order when:

Previous repaired damage noted during the inspection does not agree with the
disclosure
The dollar amount disclosed appears too high or low based on the visual
inspection. There is no arbitrary rule or guideline, such as any damage over
$XXX amount or damage to X number of body panels, used as a basis for requesting
a repair order.
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.
Upon request, repair orders must be received by the inspection provider within
two business days of the request to maintain the original turn-in date. Repair
orders that are not received by the inspection provider within seven business
days will cause the vehicle to be “Currently Ineligible” and gate released from
the yard until the repair order is available. A $75 re-inspection fee will be
charged, if the vehicle is returned and the repair order provided.


4)
Damage Allowance, Existing Damage and Previous Repairs

a)
General Motors will absorb the cost of repairs on vehicles returned with $450 or
less existing damage.

i)
General Motors will charge the Daily Rental Company for current damage in excess
of the $450 damage allowance plus a service fee.

ii)
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (refer to
Section 4 for MET).

iii)
The service fee will be applied as follows:

Amount in Excess of $450
Service Fee
$0 to $99.99
Equal to amount over $450
$100 to $1,099.99
$100
$1,100 to $1,549.99
$200

b)
Vehicles with existing damage exceeding $2,000 are “Currently Ineligible” for
return.

c)
Prior repairs cannot exceed $2,500 for Category 1 vehicles, $3,000 for Category
2 vehicles, $3,500 for Category 3 vehicles, and $4,500 for Category 4 vehicles.
These amounts exclude costs related to vehicle glass, tires, wheels, wheel
covers, SIR system components, “Loss of Use”, sales tax and towing charges.
Vehicles exceeding these maximums are not eligible for turn-in. See Exhibit A –
Vehicle Categories/Prior Repair Limits.

d)
Vehicles with “Poor Prior Repairs” of $700 or less will be accepted. The
estimated poor prior repair cost will be charged to the Daily Rental Company
under the MET program. Vehicles with poor prior repairs exceeding $700 will be
considered “Currently Ineligible” and released to the Daily Rental Company.

e)
Vehicles identified as “Currently Ineligible” due to mechanical,
warranty/campaign, unacceptable glass, or un-matched tires, etc., will be gate
released for repairs to these conditions only, and can be returned for
acceptance consideration.

f)
When returned, if the vehicle has had partial repairs on any chargeable damage
identified when it was originally inspected, including poor prior repairs, the
entire vehicle must be repaired to no more than $100 in chargeable damage. A $75
re-inspection fee will apply.



SECTION 2 - NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE
Listed below is the nomenclature commonly used to describe types of damage on
inspection reports.
Glossary of Terms “General Description”
a)
Abrasion – A lightly scratched or worn area of the finish either paint, clear
coat, or chrome that does not penetrate to the base material of the part or
panel.

b)
Chip – Confined area where paint has been removed from the surface usually not
larger than 1/4 inch for purposes of these return guidelines.

c)
Dent – a depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.


5

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


d)
Ding – A small dent, an inch or less in diameter, with or without paint damage.

e)
Gouge – An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.

f)
Scratch – A cut in the surface of any material that may or may not penetrate the
finish.

g)
Scuff – A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



Sheet Metal and Paint
The following are acceptable return conditions and applicable charges.
a)
Maximum of two dents per panel that are individually no larger than one inch in
diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

b)
Scratches in the clear coat that do not penetrate the color coat and do not
catch a finger nail are non-chargeable.

c)
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

d)
An appearance fee and PDR may be used on the same panel.

e)
One dent that qualifies for PDR that contains one chip inside the dent would be
charged $50 for the PDR and a $20 appearance fee for the chip, totaling $70. The
chip must be no larger than one-quarter (1/4) inch in diameter and cannot
exhibit any spider cracks around the chip.

f)
Chipped and scratched panels:

i)
All panels except hoods:

(1)
One to three chips individually no larger than one-quarter (1/4) inch in
diameter are non-chargeable.

(2)
Four to six chips per panel will be charged a $20 appearance fee.

(3)
Over six chips per panel will require a minimum of a panel refinish.

ii)
Hood panels:

(1)
The chart below shows acceptable return conditions and applicable charges for
hood damage. Scratches that individually do not exceed ¼ inch in length may be
used in any combination with chips but not to exceed the quantities shown in the
chart.

HOOD – LEADING EDGE, FIRST 5”
HOOD – ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches
$40 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood panel refinish

g)
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.

i)
A partial panel repair can only be considered when there is a clean break
between the upper and lower portion of the panel.

ii)
A clean break is defined as a body side molding, cladding, etc., that runs from
one end of the panel to the other with no gaps at either end.

iii)
Body lines are not a clean break and partial panel repair does not apply.

h)
The floor of a pick-up truck box is considered one panel. Two dents in the truck
box no larger than one inch that do not break the paint are non-chargeable. One
dent to the wheelhouse no larger than one inch that does not break the paint is
non-chargeable. PDR cannot be used on the floor or wheelhouse of a pick-up
truck.

i)
Paintless Dent Repair - General Motors’ inspection providers will utilize the
Dent Wizard Paintless Dent Removal Guide to determine panel accessibility by
vehicle. Below are PDR conditions, limitations, and applicable charges:

i)
Conditions

(1)
Rounded dents up to four inches in diameter

(2)
Minor creases, shallow palm prints and protrusions are allowed

(3)
Dents across body feature lines are allowed

(4)
PDR may be used to repair existing qualifying damage to a previously repaired
panel that meets GM and industry repair standards

ii)
Limitations

(1)
No PDR on poor previous repairs.

(2)
No PDR utilizing hole drilling.

(3)
No PDR where the paint is broken unless chip/PDR applies.


6

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


(4)
No PDR to sharp creases or creases over six inches.

iii)
Applicable Charges

(1)
Up to seven dings per panel will be charged $50 per panel.

(2)
Eight to 12 dings per panel will be charged $75 per panel.

(3)
Thirteen to 15 dings per panel will be charged $100 per panel.

(4)
One single dent up to six inches in diameter or one large shallow dent up to 18
inches in the hood, roof or deck lid will be charged $100.



Hail Damage Guideline


Acceptable Units:
1)
Vehicles with less than $2,000 in repaired or unrepaired hail damage *.

2)
Hail damage must be repaired using PDR as defined by the Dent Wizard PDR Guide.



Ineligible Vehicles:
3)
Vehicles with over $2,000 in repaired or unrepaired hail damage

4)
Vehicles showing evidence of Paintless Dent Repair that used hole-drilling
techniques

* Vehicles with repaired or unrepaired hail damage of less than $2,000 must
provide a repair order or estimate detailing the damage and repair cost. The
only approved PDR providers for these repair orders / estimates are either Dent
Wizard or Dent Demon. If Dent Wizard or Dent Demon are not available contact
your General Motors Remarketing Representative for approval of the selected PDR
provider.


Convertible Tops
The following are acceptable return conditions with regard to convertible tops:
a)
Stains that can be removed by normal reconditioning

b)
Abrasions that are not visually offensive

c)
Top structure must be operational and not damaged



Front and Rear Bumpers
a)
Bumpers will be inspected from a standing position. The chart below shows
acceptable return conditions and applicable charges for painted and textured
bumpers. Scratches that individually do not exceed ¼ inch in length may be used
in any combination with chips but not to exceed the quantities shown in the
chart.

FRONT OR REAR BUMPER FASCIA
CHARGES
Maximum of two dents, no larger than one inch that do not break the paint
Non-chargeable
Maximum of two scratches per bumper no longer than 2” and no wider than ¼” or
one scratch no longer than 4” and no wider than ¼”
Non-chargeable
Minor indentations in the rear bumper cover directly below the trunk opening,
with minimal paint damage
Non-chargeable
BUMPER COVERS WITH NO OTHER DAMAGE
Maximum of 6 chips / scratches
Non-chargeable
7 – 15 chips / scratches
$20 Appearance fee
Greater than 15 chips / scratches
Minimum partial bumper repair

b)
Partial bumper repairs to painted or textured surfaces are charged based upon
the following criteria:

A partial bumper repair can be performed on a rolling third or 33% of the
bumper. The damage can be anywhere on the bumper as long as it is confined to an
area equal to a continuous third of the bumper’s length.
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns.
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper. For
example, when there is damage to the center of the bumper and a minor chip on
the left end of the bumper, the partial bumper repair charge and appearance fee
would apply eliminating the need for a full refinish.
A cracked or punctured bumper fascia will be charged a minimum partial bumper
repair fee of $125 for painted bumpers and $175 for textured bumpers using the
criteria below:

7

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


(1)
Crack must be less than four inches in total. Puncture must not exceed the
diameter of a U.S. quarter.

(2)
A maximum of two dents, individually not exceeding two inches in diameter and
confined to 1/3 of the bumper area.

v)
Bumpers that are both painted and textured or two toned will be treated as
separate bumpers and charged for each panel using the guidelines above.

c)
Mis-aligned front and/or rear bumper fascia from low impact collision is
acceptable for $50 per bumper re-attachment fee. This charge covers the cost of
re-attaching fasteners, aligning the bumper, and applies when no other damage is
present. This charge cannot be used for poor previous bumper repair.

d)
Damage on the underside of the bumper observed during the undercarriage
inspection, other than breakage, will not be chargeable. Cracked or broken
bumpers, regardless of location will remain a chargeable repair or replacement.

e)
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum $125
partial bumper repair.

f)
Metal Bumpers - Painted or Chrome:

i) A maximum of two scratches or chips per bumper that are no longer than two
inches and no wider than ¼ inch or one scratch no longer than four inches and no
wider than ¼ inch that penetrates the color coat but would not require filler,
are acceptable at no charge.
ii)     A maximum of two dents that are individually no larger than one inch in
diameter and do not damage the paint or chrome will be charged $100.
iii) Damage exceeding the above criteria or bumpers with chrome plating missing
will result in a bumper replacement charge.


Tires
The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:
a)
All tires must have 4/32 inch or better original tread across all primary tread
grooves without any exposed belts. All tires must match by size, brand, tire
line and load and speed rating.

b)
Only GM approved replacement tires are acceptable. GM Approved 2015 Replacement
Tire Table is sent as a separate document. If the replacement tire cannot be
located, a replacement from an approved manufacturer may be used, however, all
tires must match by size, brand, tire line and load and speed rating.

c)
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable. All other plugs and/or patches are unacceptable.

d)
The space saver spare tire used on most General Motors’ vehicles does not
utilize the same criteria as the road tires. The space saver spare must be in
the vehicle, inflated, and undamaged. The minimum 4/32 inch tread depth
requirement does not apply.

e)
General Motors reserves the right to charge the Daily Rental Company via the MET
Tire Program for an unacceptable repaired tire, with no right to review. Any
flat, un-matched or incorrect tires will not be considered for the MET Tire
Program.



Wheels
The following are acceptable conditions for aluminum/alloy wheels, stamped and
steel wheels with appropriate charges:
a) Non-chargeable conditions
i) The face of the wheel may have light scratches or scuffs to the surface not
penetrating through to the base material.
ii) Light scratches or scuffs within one inch of the outside edge of the wheel
are acceptable provided they do not, in total, exceed one-third of the
circumference of the wheel and can be removed with light sanding.
b) Chargeable conditions
i) Scratches, scuffs or gouges that remove material or distort the surface of
the wheel may be repaired for $100.
c) Wheel Replacement
i) Damage to the base material that exceeds conditions identified above and are
not repairable will be charged for a replacement using the Mitchell Manual.
ii) Bent, cracked, or dented wheels are not repairable and must be charged for a
replacement.

8

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


d) Chrome Clad Wheels
i) A flat rate MET charge of $75 per wheel for chrome clad wheels that exhibit
damage in excess of the non-chargeable conditions defined in the guidelines,
where the damage is up to 50% on the wheel surface/ outer rim.
If the existing damage area is greater than 50% of the wheel surface /outer rim,
the wheel replacement cost will be charged. This includes bent, cracked or
dented wheels, deemed non-repairable as is the current guideline.




[legal01223980v2gmmy20_image9.jpg]
 
 
Minor scuffing non-chargeable


 
 
 
 
 
 






 
[legal01223980v2gmmy2_image10.jpg]
Non-chargeable wheel damage is defined as light scratches or scuffing that does
not go through the paint or clear coat to the base material and may be removed
with light sanding. This minor damage may cover up to 1/3 of the wheels
circumference.


       








 
A $100 wheel repair will be charged for similar damage as shown in the two
photos below. This form of damage is commonly referred to as “curb rash”. This
amount will be charged against the $450 deductible.


       












9

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B








    

 
[legal01223980v2gmmy2_image11.gif]
              [legal01223980v2gmmy2_image12.gif]
         

    




Missing material similar to or greater than this photo will require a wheel
replacement charge priced from the current Mitchell Manual.



[legal01223980v2gmmy2_image13.jpg]            [legal01223980v2gmmy2_image14.jpg]



 
 
 
Bent, cracked or dented wheels are not repairable and must be charged for a
replacement from the current Mitchell Manual.


 




















10

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


Alloy Wheel Repair Specialists (AWRS) is the only current General Motors
approved wheel repair service. They can be contacted at 800-518-3040.





7) Interior Soft Trim and Carpets
a) All stains which can be removed by normal reconditioning are non-chargeable.
b) Maximum of one burn that is less than ¼ inch in diameter and does not
penetrate the backing material is non-chargeable.
c) Interior Soft Trim:
i) Leather or vinyl - tears or cuts less than two inches $100; two to four
inches $125.
ii) Plain cloth, no pattern - tears or cuts less than two inches $70; two to
four inches $90.
iii) The above repairs cannot be utilized if the damage crosses a seam in the
material.
iv) Damage exceeding the above criteria will require a trim part replacement.
a) Carpets:
i) Carpet stains that require bleaching and dying will be charged $65 per
section, i.e., right front, left front, etc.
ii) Carpet tear or puncture less than ¾ inch in diameter $50.
iii) Carpet tear or puncture ¾ inch to two inches in diameter $125.
iv) Damage exceeding the above criteria will require carpet replacement.
v) Carpet retainers and sill plates must be in place. Minor surface scuffs and
scratches are acceptable.


8) Vehicle Glass
a) Side, Rear, and Stationary Glass
i) Minor pinpoint chips or vertical scratches in the side door glass is
acceptable and will be noted as non-chargeable.
ii) Minor pinpoint chips to any stationary or rear glass is acceptable and will
be noted as non-chargeable.
iii) Any damage in excess of the above will render the vehicle “Currently
Ineligible” and the vehicle will be gate-released to the rental account for
correction.
iv) Side, rear, or stationery glass is not eligible for replacement under the
MET Program.
b) Windshields
i) Pinpoint chips are non-chargeable providing the glass is not sandblasted.
Sandblasted glass is defined as a series of pinpoint chips in a concentrated
area.
ii) Four chips, without legs, from 1/8 inch to 3/16 inch are non-chargeable
providing no more than two chips reside in the driver’s side wiper area.
iii) Chips without legs 1/8 inch or less located within one inch inbound from
the frit band (windshield outer perimeter darkened area) are non-chargeable.
iv) General Motors will not accept glass that has been repaired. Only OEM glass
is acceptable (See table below for GM Windshield Glass Manufacturers).
v) Damaged windshields may be replaced under the MET program.


GM WINDSHIELD GLASS MANUFACTURERS
Manufacturers
Brand
Brand
Brand
Brand
Brand
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
 
 
 
 
 
Pilkington
LOF
United LN
 
 
 
PPG
PGW
 
 
 
 
Guardian
 
 
 
 
 
Fuyao
 
 
 
 
 
Vitro
Crinamex
Autotemplex
Vitroflex
 
 
Saint Gobian Sekurit
Sekurit
 
 
 
 









SECTION 3 - ORIGINAL EQUIPMENT, AFTERMARKET EQUIPMENT AND ACCESSORIES

11

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


1)
All original equipment and accessories noted on the factory invoice must be on
the vehicle. All missing parts (such as body side moldings, wheel covers, trunk
mat, spare tire, rear van seats, jack and wheel wrench) are to be replaced prior
to return with original GM equipment. All OEM options and accessories must be
installed on the vehicle prior to being placed in daily rental service.

2)
Any after-market parts or accessories such as navigational systems, pick-up
truck bed liners, running boards, etc., installed by the rental account or their
agent must have GM Remarketing approval prior to installation. Drilling,
electrical modifications, etc., without prior approval will render the vehicle
“Permanently Ineligible”. Pick-up truck bed liners, running boards, etc., must
be left on the vehicle at turn back.



SECTION 4 - MISSING EQUIPMENT PROGRAM (MET)
1)
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to replacing the
parts or accessories. Missing MET items will be deducted from the repurchase
payment to the Daily Rental Company. Missing MET items will not be included as
part of the $450 chargeable damage allowance (Refer to General Condition
Standards – Section 4).

2)
A MET charge will be assessed for vehicles turned in with one or more missing
floor mats, on vehicles so equipped. The Rental Account will be charged for a
front or rear set of floor mats if one is missing. Floor mats are required per
the Minimum Equipment Requirements.

3)
Keyless remotes, key fobs, and combo keys must be operational. A $30
re-programming fee will be charged for key fobs that do not operate the vehicle.
The re-programming fee is included in the MET charge for missing key fobs and
combo keys.



SECTION 5 - VEHICLE INTEGRITY
1)
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for permanently rejecting the vehicle. Any undercarriage damage
resulting from improper tie-down of the vehicle will result in permanent
rejection. Minor damage that has not been repaired (i.e., small dents, scrapes,
or scratches) which does not compromise the structural integrity of the vehicle
is acceptable on the following components:

a)
Floor Panel and Trunk Floor

b)
Mid-rail Assembly – no bulging or deformity of side rails; enlarged (not torn)
stamped holes and surface scratches less than 12 inches are acceptable

c)
Outer Rocker Panels and Pinch Welds

d)
Frame Rails and Rail Extensions

e)
Sub-Frame Assemblies (Engine Cradles

f)
Torque Box Cover – non-collision related

2)
Total time for frame set-up and measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repair is acceptable on the following components, provided
there is no structural damage and the repairs meet GM standards:

a)
Frame rail and rail extensions

b)
Apron and upper reinforcements

c)
Cowl panel

d)
Hinge and Windshield “A” pillar

e)
Center “B” pillar

3)
Pulling or sectioning frame rails, door frames, and pillars are not acceptable.
Repairs that utilize body filler or Bondo will, in most cases, cause the vehicle
to be permanently rejected.

4)
Repaired damage or replacement of the following components is acceptable:

a)
Radiator core support

b)
Frame rail extensions

c)
Engine sub-frame (replacements only)

d)
Outer rocker panel

e)
Rear body panel

f)
Quarter panel (proper sectioning is acceptable)

g)
Roof (repair only, no repair to roof rails)

5)
Vehicles with misaligned doors are considered “Currently Ineligible” due to the
difficulty in determining the cause of the misalignment.



SECTION 6 - LITIGATION LIABILITY

12

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


1)
At General Motors’ discretion, the Daily Rental Company may be named in any
litigation brought against General Motors as a result of the rental company’s
failure to disclose damages or use of non-GM OEM parts. If a Daily Rental
Company attempts to return vehicles with non-disclosed damage or purposely
conceals prior repairs, it will result in loss of turn-back privileges.



SECTION 7 - GENERAL TURN-IN PROCEDURES
1)
Forecast

a)
Daily Rental Company must notify GM in writing at least 30 days prior to vehicle
turn-in, of the turn-in location and the return volumes.

b)
Daily Rental Company must provide the turn-in location with a two week forecast
of daily return volumes every week.

c)
GM on occasion may limit daily return volumes based upon yard capacities.

d)
Forecast should be sent via e-mail to the respective General Motors account
representative. Contact information including E-mail addresses can be found on
page three. Failure to provide forecast, may result in delayed acceptance of
vehicles.



2)
Delivery

a)
Vehicles returned for repurchase shall be delivered to a General Motors approved
turn-in location and parked in the designated return area at no expense to
General Motors. A list of GM approved locations is attached and is subject to
change at General Motors’ discretion (Exhibit B). Normal operating hours for
delivery is 8 am to 5 pm, Monday through Friday. The Daily Rental Company should
allow sufficient time to prepare the vehicle for turn-in including:

i)
Inspect and prep vehicle according to GM Return Guidelines, i.e., clean, vacuum,
repair or replace items, as needed

ii)
Miscellaneous M.E.T. items should be visible on the front seat

iii)
Mark vehicle as a rental repurchase unit

iv)
Provide electronic damage/repair disclosure

v)
Submit a clear title to an approved Title Center (prior to returning vehicle
recommended)

vi)
Transport vehicle to nearest GM approved turn-back location

vii)
Upon arrival at turn-back location, obtain directions to the inspection area

viii)
Park vehicle and leave unlocked



3)
Inspection at Turn-In

a)
Vehicles will be inspected by an authorized representative of GM, using an
electronic Condition Report. The initial vehicle inspection will be provided to
the Daily Rental Company at General Motor’s expense.

b)
The Daily Rental Company will be charged $75 for each inspection or verification
required after the initial inspection. The $75 re-inspection fee will be charged
when a vehicle has been previously inspected and removed by the Daily Rental
Company prior to acceptance, or when the Daily Rental Company replaces MET
items.

c)
Hawaii vehicles will be charged $115 for each inspection required after the
initial inspection.



4)
Vehicle Reports and Reviews

a)
Vehicle Condition Reports, Missing Title Reports, Met/non-Met Reports, and
Gate-Release reports are available daily through the General Motors Vehicle
Inspection Website (VIW). Rental Accounts can access this data using an assigned
I.D. and password that can be obtained by contacting the GM Rental Support
Representative.

b)
Rental Accounts are provided a Met/Non-Met report by the inspection provider
detailing vehicles that have been inspected and are available for review. The
report is printed twice daily, mid-day and closing. The report printed at the
end of the day will contain information on only those vehicles completed after
the mid-day report was printed.

c)
Vehicle worksheets are printed and available to the rental accounts throughout
the day.

d)
Reviews are conducted throughout the day. Reviews must be completed prior to
3:00 pm the day following printing of the worksheet. If the review is not
completed prior to 3:00 pm, the vehicle will be processed as shown on the
original inspection.

e)
Vehicles with current damage under $450 and MET charges under $100 will be
processed as written, with no right to review. Programming of key fobs is not
included in the $100 total and is not a reviewable MET charge.


13

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




5)
Acceptance / Stop Depreciation

a)
Depreciation stops and the vehicle will be accepted once it has passed
inspection, a lien-free title has been provided, and all program requirements
have been satisfied.

b)
A copy of the condition report or an electronic file will serve as the
acceptance receipt for the Daily Rental Company. The date used to stop
depreciation will be identified on the acceptance line of the condition report
or the electronic file.





6)
Rejects

a)
Rejected or ineligible vehicles must be removed from return locations within
three business days of notification. Failure to remove these vehicles may delay
the processing of any additional returns until the rejects have been resolved.

b)
Vehicles that are classified as permanent rejects by the inspection provider
will be assessed a $75 service charge. General Motors Remarketing will provide a
quarterly invoice which will include the VIN, turn back location, and turn-in
date. Payment is expected within 14 days.

c)
It is General Motors’ practice to ship vehicles once they pass the inspection
process, with or without acceptance. On rare occasions, the title arrives late
and the vehicle exceeds the maximum allowable in-service time. When this occurs,
these vehicles will be rejected and all charges incurred by the auction,
including shipping cost, will be charged to the Daily Rental Account and must be
paid prior to release of the vehicle.

d)
If disqualifying damage is noted after vehicle acceptance, General Motors will
invoice the Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance (i.e., freight, cleanup, repairs), by a debit to current funds, or if
no funds are available, a check forwarded to:

General Motors Corporation
Fleet and Commercial Operations – Remarketing
Renaissance Center
Tower 100, 19th Floor
MC 482-A19-B36
Detroit, MI 48265-1000
f)
Vehicles removed from the program are the responsibility of the Daily Rental
Company. The Daily Rental Company must arrange vehicle pick-up at the location
designated by General Motors.



7)
Miscellaneous

a)
Rental Account request for return of vehicle:

i)
Prior to acceptance

(1)
Vehicle will be temporarily rejected by General Motors and the vehicle will be
returned to the rental account. If the vehicle is returned at a later date, a
$75 re-inspection fee will be charged.

i)
After acceptance

(1)
Payment can be stopped – The vehicle will be released to the rental account from
its current location. A $250 administrative fee will be charged to the rental
account in addition to any expenses incurred by GM including inspection cost,
shipping, marshaling yard fee, and auction expenses.

(2)
Payment cannot be stopped or funds have already been disbursed – The vehicle
will not be returned to the rental account.

b)
Mechanical and body shop labor rates used to calculate chargeable damage are
shown below and are subject to change:

i)
$40.00 Paint and Metal Repair

ii)
$40.00 Part Replacement or Mechanical

c)
Auction and Marshaling Yard Property

i)
Any abuse of personnel or property at a GM approved return facility by a Daily
Rental Company representative will result in the immediate expulsion of said
person from the property.

d)
Holidays and Closures

i)
All General Motors approved turn-in locations will be closed on the following
dates:

(1)
January 1


14

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


(2)
May 25

(3)
July 3

(4)
September 7

(5)
November 26

(6)
November 27

(7)
December 24 – January 1, 2016

ii)
The last day for rental returns is December 21, 2015. Vehicle reviews must be
completed by December 23, 2015.

iii) General Motors reserves the right to amend this list of dates at its
discretion.

15

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


iv)



GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS


CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,500
$3,000
$3,500
$4,500
 
 
 
 
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Cruze
Equinox
Impala
Corvette
Sonic
Malibu
Camaro
Suburban
Spark
Captiva
Express
Tahoe
 
 
Colorado
 
 
GMC
Silverado
 
 
Terrain
Traverse
 
 
 
 
 
 
BUICK
BUICK
CADILLAC
 
Encore
LaCrosse
(All Models)
 
Verano
Regal
 
 
 
Enclave
GMC
 
 
 
Yukon / XL
 
 
 
 
 
 
GMC
 
 
 
Savana
 
 
 
Canyon
 
 
 
Sierra
 
 
 
Acadia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




16

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




GENERAL MOTORS
APPROVED TURN-BACK LOCATIONS
ALABAMA
ADESA Birmingham AA
804 Sollie Dr., Moody, AL 35004-0817




     


(205) 640-7761




ARIZONA
ADESA Phoenix AA
6740 W. GERMANN, CHANDLER, AZ 85226    
  






(520) 796-1428






CALIFORNIA
Richmond Distribution Center
980 Hensley Rd. Richmond, CA 94804


San Bernardino Distribution Center
1500 W. Rialto Ave, San Bernardino, CA 92410






     (510) 232-9883




(909) 889-7616




COLORADO
Union Pacific Railroad
9900 Brighton Rd. North, Henderson, CO 80640




(303) 286-0345


CONNECTICUT
Southern AA
164 South Main St., East Windsor, CT 06088-0388


(860) 292-7550


FLORIDA
Orlando Distribution Center
1600 Pine Avenue, Orlando, FL 32824


Palm Center Distribution Center
15400 Corporate Road South, Jupiter, FL 33478






(407) 438-5505




(561) 799-7177




GEORGIA
ADESA Atlanta AA
5055 Oakley Industrial Blvd., Fairburn, GA 30265


(770) 357-2133




HAWAII
Honolulu Distribution Center
Pier 51 B Sand Island Road, Honolulu, HI 96819


Maui Distribution Center
Pier 1 - 105 Ala Luna Street, Kahului, HI 96732






 


(808) 848-8146




(808) 848-8146




IDAHO
Brasher’s Idaho AA
7355 Eisenman Rd., Boise, ID 83716


(208) 395-3111




17

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




ILLINOIS
Manheim Arena AA
550 South Bolingbrook Dr., Bolingbrook, IL 60440




ABC St. Louis AA
721 South 45th Street, Centreville, IL 62207










(630) 679-2111






(636) 332-1227 X227






INDIANA
ADESA Indianapolis AA
2950 East Main Street, Indianapolis, IN 46168


 (317) 838-5777


LOUISIANA
ADESA Shreveport AA
7666 Highway 80 W., Shreveport, LA 71109,


IAA Baton Rouge AA
15315 Highway 190, Covington, LA 70754


(318) 938-7903 x425


(985) 867-3699


MARYLAND
Baltimore/Jessup
8459 Dorsey Run Road, Jessup, MD 20794


(301) 604-7316


MASSACHUSETTS
ADESA Boston AA/Framingham
63 Western Avenue, Framingham, MA 01701


(508) 620-2959


MICHIGAN
Manheim Detroit AA,
600 Will Carleton Road, Carleton, MI 48117


(313) 333-3989


MINNESOTA
ADESA Minneapolis AA
17600 Territorial Road, Maple Grove, MN 55369


(763) 420-2143




MISSOURI
ADESA Kansas City
1551 ADESA Drive, Belton, MO 64081




FOR ST. LOUIS PLEASE SEE ILLINOIS




(816) 318-9912






NEBRASKA
Manheim Omaha Marshalling Yard
9201 S, 144th St., Omaha, NE 68138


(402) 490-1679




18

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B




NEVADA
Brasher’s Reno AA
6000 Echo Ave., Reno, NV 89506


Union Pacific Railroad
4740 East Tropical Parkway, Las Vegas, NV 89115






(775) 828-3427




(702) 632-2863


NEW JERSEY
Port Newark Distribution Center
Lot B Craneway Street, Port Newark, NJ 07114


(973) 274-1737


NEW MEXICO
BNSF Railway
102 Woodward, Suite B, Albuquerque, NM 87102


(505) 247-2087


NEW YORK
State Line AA
830 Talmadge Hill Road, Waverly, NY 14892


(607) 565-3533


NORTH CAROLINA
Greensboro AA, Inc.,
3802 West Wendover Avenue, Greensboro, NC 27407


(336) 856-2440


NORTH DAKOTA
ADESA Fargo
1650 East Main Ave., West Fargo, ND 58078




(701) 282-8203 x139


OHIO
Columbus Fair AA
2170 New World Dr., Columbus, OH 43207




 (614) 497-1710


OKLAHOMA
Dealers AA of Oklahoma City
2900 West Reno Ave., Oklahoma City, OK 37107




(405) 290-7192


OREGON
Union Pacific Railroad
9003 North Columbia, Portland, OR 97203-1045




(503) 283-1465




19

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


PENNSYLVANIA
Pittsburgh Independent AA
378 Hunker Waltz Mill Road, New Stanton, PA 15672




MANHEIM PENNSYLVANIA
1190 Lancaster Road, Manheim, PA, 17545






(724) 910-1842




(810) 252-2247)




SOUTH CAROLINA
Charleston AA
651 Precast Lane, Moncks, SC 29641




(843) 761-0541 X139


TENNESSEE
ADESA Memphis AA
5400 Getwell Rd. at Holmes Rd., Memphis, TN 38118


ADESA Nashville AA
631 Burnett Road, Nashville, TN 37138




(901) 365-8978






(615) 240-3023






TEXAS
ADESA San Antonio AA
200 S. Callaghan Road, San Antonio, TX 78227




ADESA Houston
4526 North Sam Houston Parkway, West, Houston, TX 77086




ADESA Dallas AA
3501 Lancaster-Hutchins Rd., Hutchins, TX 75141












(210) 434-4999






(281) 885-5243










(972) 284-4778




UTAH
Brasher’s Salt Lake AA
780 South 5600 West, Salt Lake City, UT 84104-5300






(801) 366-3836








WASHINGTON
Tacoma Distribution Center
2810 Marshall Ave. Suite “B”, Tacoma, WA 98421














(253) 719-1761










20

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


WISCONSIN
Greater Milwaukee AA
8801 W. Brown Deer Road, Milwaukee, WI 53224




(414) 355-5515


















21

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B






MET DESCRIPTION
MET PRICE
COMMENTS
 
 
 
ANTENNA MAST
8
ROOF OR FENDER
CARGO NET - TRUNK
17
 
CARGO SHADE
108
 
CHARGING CABLE - VOLT
420
 
COMBINATION KEY / FOB
73
 
CONVERTIBLE BOOT - CAMARO
413
 
CONVERTIBLE BOOT BAG
55
 
CUP HOLDER
15
 
CUP HOLDER-MULTIPLE
30
 
DIRTY INTERIOR
35
 
DOME LAMP COVERS-MULTIPLE
10
 
DOME LIGHT COVER
5
 
DVD REMOTE CONTROL
48
 
DVD WIRELESS HEADPHONE 1 SET
125
 
DVD WIRELESS HEADPHONE 2 SETS
250
 
ELECTRONIC ENGINE KEY
35
 
EMERGENCY HIGHWAY PKG
144
 
FLOOR MAT - CARGO - SUV - VAN
50
 
FLOOR MAT - FRONT - VAN
22
 
FLOOR MATS - FRONT - CAR
34
 
FLOOR MATS - FRONT - SUV
40
 
FLOOR MATS - REAR - CAR
24
 
FLOOR MATS - REAR - SUV
45
 
FLOOR MATS - REAR - VAN
30
 
FOOT PEDAL PAD
5
 
FOOT PEDAL PAD-MULTIPLE
10
 
GM LOGO SMALL ALL
8
 
HANGER HOOK
5
 
HAWAII - SHIP BACK SURCHARGE
450
 
HAWAII OUTER ISLAND SHIPPING
75
 
KEYLESS REMOTE (1) INCLUDES PR
97
 
KEYLESS REMOTE (2) INCLUDES PR
187
 
KEYLESS REMOTE PROGRAM 1 OR 2
30
INCLUDES COMBO KEY
MET VERIFICATION #1
75
 
MET VERIFICATION #2
75
 
MISC. MET #4
40
 
MISC. MET #5
50
 
MISCELLANEOUS M.E.T. # 1
10
 
MISCELLANEOUS M.E.T. # 2
20
 
MISCELLANEOUS M.E.T. # 3
30
 
MLDG DR RVL 1 CAR
60
 
MLDG DR RVL 2 CAR
60
 
MLDG ROCKER 1 CAR
120
 
MLDG ROCKER 1 TRK
131
 
MLDG ROCKER 2 CAR
120
 
MLDG ROCKER 2 TRK
131
 
MLDG ROOF SEAM L CAR
31
 


22

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


MET DESCRIPTION
MET PRICE
COMMENTS
MLDG ROOF SEAM R CAR
31
 
MLDG SIDE F DR CAR
78
 
MLDG SIDE F DR TRK
59
 
MLDG SIDE FDR TRK
23
 
MLDG SIDE RR DR CAR
67
 
MLDG SIDE RR DR TRK
54
 
NAME PLATE RR TRK
29
 
NAVIGATION CD/DVD
260
 
NAVIGATION COMPACT FLASH CARD
199
 
ON SITE REPAIR (05/15/00)
75
 
ORGANIZER PACKAGE - CARGO
120
 
OWNER'S MANUAL ALL
25
FOR ALL MANUALS
PLASTIC LUG NUT COVER
13
 
REPAIR VERIFICATION #1
75
 
REPAIR VERIFICATION #2
75
 
RF ALLOY WHEEL APPEARANCE FEE
50
 
RR ALLOY WHEEL APPEARANCE FEE
50
 
SPARE TIRE COVER - CAR - TRUNK
45
 
TIRE 14" ALL - #1
120
 
TIRE 14" ALL - #2
120
 
TIRE 14" ALL - #3
120
 
TIRE 14" ALL - #4
120
 
TIRE 15" ALL - #1
130
 
TIRE 15" ALL - #2
130
 
TIRE 15" ALL - #3
130
 
TIRE 15" ALL - #4
130
 
TIRE 16" ALL EXCEPT CAR - #1
210
 
TIRE 16" ALL EXCEPT CAR - #2
210
 
TIRE 16" ALL EXCEPT CAR - #3
210
 
TIRE 16" ALL EXCEPT CAR - #4
210
 
TIRE 16" CAR - #1
160
 
TIRE 16" CAR.- #2
160
 
TIRE 16" CAR.- #3
160
 
TIRE 16" CAR.- #4
160
 
TIRE 16" LEFT INSIDE DUAL - TRK
210
 
TIRE 16" RIGHT INSIDE DUAL - TRK
210
 
TIRE 17" ALL #1
240
 
TIRE 17" ALL #2
240
 
TIRE 17" ALL #3
240
 
TIRE 17" ALL #4
240
 
TIRE 17" LEFT INSIDE DUAL - TRK
240
 
TIRE 17" RIGHT INSIDE DUAL - TRK
240
 
TIRE 18" ALL #1
250
 
TIRE 18" ALL #2
250
 
TIRE 18" ALL #3
250
 
TIRE 18" ALL #4
250
 
TIRE 19" ALL NON-PERFORMANCE #1
159
 
TIRE 19" ALL NON-PERFORMANCE #2
159
 
TIRE 19" ALL NON-PERFORMANCE #3
159
 
TIRE 19" ALL NON-PERFORMANCE #4
159
 
TIRE 19" PERFORMANCE #1
516
 


23

--------------------------------------------------------------------------------

Confidential
 
Attachment 1B


MET DESCRIPTION
MET PRICE
COMMENTS
TIRE 19" PERFORMANCE #2
516
 
TIRE 19" PERFORMANCE #3
516
 
TIRE 19" PERFORMANCE #4
516
 
TIRE 20" ALL NON-PERFORMANCE #1
310
 
TIRE 20" ALL NON-PERFORMANCE #2
310
 
TIRE 20" ALL NON-PERFORMANCE #3
310
 
TIRE 20" ALL NON-PERFORMANCE #4
310
 
TIRE 20" PERFORMANCE #1
473
 
TIRE 20" PERFORMANCE #2
473
 
TIRE 20" PERFORMANCE #3
473
 
TIRE 20" PERFORMANCE #4
473
 
TIRE 21" PERFORMANCE #1
545
 
TIRE 21" PERFORMANCE #2
545
 
TIRE 21" PERFORMANCE #3
545
 
TIRE 21" PERFORMANCE #4
545
 
TIRE 22" #1
268
 
TIRE 22" #2
268
 
TIRE 22" #3
268
 
TIRE 22" #4
268
 
TIRE INFLATION COMPRESSOR
119
 
TIRE SEALANT CANISTER
31
 
WHEEL, CHROME CLAD DAMAGE
75
NEW
WHEEL COVER 1 CAR
55
 
WHEEL COVER 1 TRUCK
39
 
WHEEL COVER 2 CAR
55
 
WHEEL COVER 2 TRUCK
39
 
WHEEL COVER 3 CAR
55
 
WHEEL COVER 3 TRUCK
39
 
WHEEL COVER 4 CAR
55
 
WHEEL COVER 4 TRUCK
39
 
WHEEL CTR CAP 1 CAR
26
 
WHEEL CTR CAP 1 TRK
21
 
WHEEL CTR CAP 2 CAR
26
 
WHEEL CTR CAP 2 TRK
21
 
WHEEL CTR CAP 3 CAR
26
 
WHEEL CTR CAP 3 TRK
21
 
WHEEL CTR CAP 4 CAR
26
 
WHEEL CTR CAP 4 TRK
21
 
WINDSHIELD GLASS
240
REVISED






24

--------------------------------------------------------------------------------

Confidential
 
Attachment 1C


[legal01223980v2gmmy2_image15.gif]






VN9 Tier Program for the 2016 Model Year
GUIDELINES, RATES AND PARAMETERS
 
 
Tier 1
Tier 2
Tier 3
Tier 4
 
 
 
ADDITIONAL PARAMETERS
 
Cruze
Camaro
Cascada
Acadia
 
 
 
REQUIRED OPTIONS:
 
Malibu
Camaro Cnvrt
Corvette
ATS
 
 
 
VN9 + CUSTOMER CODE
 
Regal
Canyon
CTS
Enclave
 
 
 
 
 
 
Sonic
Captiva
CT6
Escalade
 
 
 
 
 
 
Spark
City Express
Envision
SRX
 
 
 
 
 
 
Verano
Colorado
LaCrosse
Suburban
 
 
 
 
 
 
 
Encore
 
Tahoe
 
 
 
REQUIRED HOLD PERIOD:
 
 
Equinox
 
Traverse
 
 
 
MINIMUM HOLD:
0 MONTHS (0 DAYS)
 
 
Express
 
XTS
 
 
 
MAXIMUM HOLD:
24 MONTHS (730 DAYS)
 
 
Impala
 
Yukon
 
 
 
All 2015 MY VN9 units must be accepted before 7/31/2017
 
 
Impala Limited
 
Yukon XL
 
 
 
 
 
 
SS Sedan
 
 
 
 
 
 
 
 
 
Savana
 
 
 
 
 
 
 
 
 
Sierra
 
 
 
 
 
DAMAGE ALLOWANCE:
 
 
Silverado
 
 
 
 
 
$450 DEDUCTIBLE
 
 
Terrain
 
 
 
 
 
Refer to 2014 CY Turn-In Standards and
 
 
Trax
 
 
 
 
 
 
 
Month Of
Purchase Percentages
 
Excess
 
Procedures (Attachment 1B) for more information
Vehicle
Tier 1
Tier 2
Tier 3
Tier 4
Free
Mileage
Damage
 
 
Acceptance:
%
%
%
%
Miles
Penalty
Allowance
 
 
 
 
 
 
 
 
 
 
MILEAGE ALLOWANCE:
July 2015
87.5
87.5
88.5
91.5
20,000
$0.25
$450
Refer to chart for free miles and penalties
Aug
87.5
87.5
88.5
91.5
20,000
$0.25
$450
No Maximum Mileage Limitations
Sep
87.5
87.5
88.5
91.5
20,000
$0.25
$450
Effective date of mileage change is the first day of the month
Oct
87.5
87.5
88.5
91.5
22,500
$0.25
$450
 
 
Nov
86.5
87.5
87.5
90.5
22,500
$0.25
$450
 
 
Dec
85.5
87.5
87.5
90.5
22,500
$0.25
$450
IN SERVICE DATE = EXPIRATION IN TRANSIT (as shown on invoice) + 5 DAYS
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 1C


Jan 2016
85.0
87.0
87.5
90.5
25,000
$0.25
$450
 
 
Feb
84.5
86.5
87.5
90.0
25,000
$0.25
$450
DEPRECIATION CALCULATIONS:
Mar
84.0
86.0
87.5
89.5
25,000
$0.25
$450
1. Capitalized cost shall be calculated at dealer cost of base vehicle and
optional equipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.
2. Depreciation from the capitalized cost will be based on specific purchase
percentages of dealer invoice, scaled by vehicle assignment into one of four
tier groups. The return purchase amount shall be calculated as a percent of the
capitalized cost including freight.
3. The return purchase percentage varies daily and is determined by the day the
vehicle is returned and accepted by General Motors in accordance with GM 2014 CY
Turn-In Standards and Procedures (Attachment 1B).
4. The daily purchase rate equals the change in the monthly rate divided by the
number of calendar days for that month.
5. Out-of-service date shall be the date the vehicle is returned to an approved
GM turn-in site provided the rental company meets all program parameters and
completes the sign-off procedures.
Apr
83.5
85.5
87.0
89.0
27,500
$0.25
$450
May
82.5
84.5
86.5
88.5
27,500
$0.25
$450
June
82.0
84.0
86.0
88.0
29,250
$0.25
$450
 
 
 
 
 
 
 
 
July
81.0
83.0
85.0
87.5
29,250
$0.30
$450
Aug
80.0
81.0
84.0
86.5
29,250
$0.30
$450
Sep
79.0
80.0
83.0
84.0
29,250
$0.30
$450
Oct
77.0
77.0
81.0
83.0
29,250
$0.30
$450
Nov
76.0
77.0
78.0
82.0
29,250
$0.30
$450
Dec
75.0
77.0
77.0
81.0
29,250
$0.30
$450
 
 
 
 
 
 
 
 
Jan 2017
74.0
76.0
76.0
80.0
31,000
$0.30
$450
Feb
73.0
75.0
76.0
80.0
31,000
$0.30
$450
Mar
72.0
74.0
75.0
79.0
31,000
$0.30
$450
Apr
71.0
73.0
74.0
78.0
33,000
$0.30
$450
May
70.0
72.0
73.0
77.0
33,000
$0.30
$450
June
69.0
71.0
72.0
76.0
33,000
$0.30
$450
 
 
 
 
 
 
 
 
July
67.0
69.0
70.0
74.0
35,000
$0.40
$450
Aug
66.0
68.0
69.0
73.0
35,000
$0.40
$450
Sep
65.0
67.0
68.0
72.0
35,000
$0.40
$450
Oct
65.0
67.0
67.0
71.0
37,500
$0.40
$450
Nov
63.0
66.0
67.0
70.0
37,500
$0.40
$450
Dec
63.0
65.0
67.0
70.0
37,500
$0.40
$450
 
 
 
 
 
 
 
 
Jan 2018
63.0
65.0
66.0
69.0
40,000
$0.40
$450
Feb
61.0
64.0
65.0
68.0
40,000
$0.40
$450
Mar
59.0
62.0
64.0
65.0
40,000
$0.40
$450
Apr
57.0
61.0
63.0
64.0
42,500
$0.40
$450
May
55.0
58.0
60.0
63.0
42,500
$0.40
$450
June
53.0
55.0
57.0
60.0
42,500
$0.40
$450
July
49.0
51.0
55.0
57.0
42,500
$0.40
$450









--------------------------------------------------------------------------------

Confidential
 
Attachment 1D


[legal01223980v2gmmy2_image16.jpg]
YT1 Short Term Program for the 2016 Model Year
GUIDELINES, RATES AND PARAMETERS
 
Vehicle Segment
Volume
Depreciation
Depreciation
 
 
 
 
 
ADDITIONAL PARAMETERS
 
 
 
$/Month
$/Month
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
 
Brand
 
1st Cycle
2nd Cycle
 
$/Unit
$/Unit
$/Unit
$/Unit
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
BUICK
[*REDACTED*]












[*REDACTED*]












CADILLAC
CHEVY CAR
CHEVY TRUCK
[*REDACTED*]












[*REDACTED*]




GMC
 
 
 
 
 
 
 
 
 
 
 
Total
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 1R


 

GM
2016 MY DAILY RENTAL [*REDACTED*] PROGRAM


1.
PROGRAM NAME AND NUMBER:

2016 Model Year Daily Rental [*REDACTED*] Program for Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”)
    
2.
PROGRAM DESCRIPTION/RULES:

Vehicles eligible for the [*REDACTED*] program must be in rental service for a
minimum of [*REDACTED*]. Eligible GM models are detailed in Attachment 3. It is
the DRFC’s responsibility to maintain on file verification of the In-Service
period for each vehicle. GM reserves the right to audit the DRFC to ensure
compliance with this requirement. Excluded from the in-service period
requirement would be [*REDACTED*].


All vehicle submissions must be [*REDACTED*] – (CA [*REDACTED*] File Format.)
Once processed, these vehicles will be [*REDACTED*]. Any vehicle accepted for
[*REDACTED*] that is subsequently returned to a GM Turn-In location will be
subject to a [*REDACTED*] re-inspection fee. [*REDACTED*] submissions will be
accepted through May 31, 2018.


DRFCs may post [*REDACTED*]. However, such vehicles may be included in the
[*REDACTED*] program subject to the other terms and conditions of this Program.


[*REDACTED*] No exceptions will be made, including but not limited to reasons of
frame, fire or flood damage.


Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
[*REDACTED*].


Vehicles selected for [*REDACTED*] by the DRFC, which are not deemed
[*REDACTED*] must have been used exclusively in the daily rental business and
must comply with the terms and conditions set forth in GM's Daily Rental
Purchase Program (Attachment 1) for the 2016 Model Year.


3.
OTHER PROGRAM GUIDELINES:

DRFC agrees to retain any documents or records relevant to Vehicles purchased
under this program [*REDACTED*] under this program for two years after the close
of this program. DRFC agrees to permit any designated representative of GM to
examine, audit and take copies of any documents and records the DRFC is required
to maintain under this program. The DRFC agrees to make such documents and
records readily available at its facilities during regular business hours. GM
agrees to furnish the DRFC with a list of any reproduced records.


GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgment, except for [*REDACTED*]. Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with GM.





GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
15 MY Rental Agreement, Attachment 1R

--------------------------------------------------------------------------------

 
 
 

 
 
 

Confidential
 
Attachment 1T




GM
ATTACHMENT 1T - TRUEUP REGISTER SCHEDULE


Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
JAN 15
Tue 1/6/15
Mon 1/12/15
FEB 15
Tue 2/3/15
Tue 2/10/15
MAR 15
Tue 3/3/15
Tue 3/10/15
APR 15
Fri 4/3/15
Thu 4/9/15
MAY 15
Tue 5/5/15
Mon 5/11/15
JUN 15
Tue 6/2/15
Tue 6/9/15
JUL 15
Fri 7/3/15
Thu 7/9/15
AUG 15
Tue 8/4/15
Tue 8/11/15
SEP 15
Thu 9/3/15
Thu 9/10/15
OCT 15
Mon 10/5/15
Fri 10/9/15
NOV 15
Tue 11/3/15
Tue 11/10/15
DEC 15
Thu 12/3/15
Wed 12/9/15








GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
15 MY Rental Agreement, Attachment 1T

--------------------------------------------------------------------------------

Confidential
 
Attachment 2


GM
2016 MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM


1.
PROGRAM NAME AND NUMBER:

2016 Model Year National Fleet Risk Purchase Program for Daily Rental Fleet
Customers
Program Code: VX7


2.
PROGRAM DESCRIPTION:

This program makes available to GM’s dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”) allowances on select 2016 Model Year
GM vehicles sold and delivered by authorized GM dealers to qualified DRFCs.


The following are not eligible for this program:
-    Preferred Equipment Group (P.E.G.)/Option package discounts
-     Recreational vehicles
-     Vehicles delivered from dealer inventory    


A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive(s).


    
3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

Program Start Date:     Opening of 2016 Model Year ordering system
Program End Date:     When dealers are notified that 2016 Model Year fleet
orders are no longer     being accepted by GM
In-service Period:    Minimum seven (7) months. However, if a vehicle has been
damaged     beyond repair, due to fire, frame damage, theft, embezzled or
    water damage, and documentation is available to support the condition, this
    requirement will be waived.


IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All vehicles, including non-returned vehicles, supplied by GM are subject to the
export control laws and regulations of the United States and the DRFCs and
dealers will comply with such laws and regulations.


4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

Eligible Models:
All new and unused 2016 GM models with the required minimum factory installed
equipment levels specified and the processing options ordered for qualified
DRFCs for use as daily rental vehicles which are sold and delivered by
authorized GM dealers are eligible for the VX7 program. Eligible vehicles are
required to comply with minimum factory installed equipment levels specified in
the Minimum Equipment Guidelines (Attachment 2A - “MEG”).


GM up-fitted vehicles, with the exception of recreational vehicles, are eligible
as long as:
a.
The vehicle was purchased directly from GM or from another dealer in the United
States

b.
Title to the vehicle was retained by the franchised dealer through the point of
sale

c.
Delivery to the ultimate fleet customer can be proven



Required Options for Order and Delivery:
Vehicles purchased under the 2016 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and the appropriate DRFC code as stated in the
agreement and will not be eligible for retail sale incentives. VX7 program
incentive amounts are not available to dealers and are available only to DRFCs
with an active GM contract. Vehicles ordered with option VX7 receive order date
price protection (PRP).


All Orders must include the following:
a.
Valid GM FAN (Fleet Account Number)

b.
Option Codes: VX7 and DRFC code

c.
Order Type: FDR

d.
Delivery Type: 020 – Daily Rental (vehicle will be auto delivered if using a
qualified FAN)



Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production. This is the ordering dealer's responsibility.
    
Vehicles delivered to DRFC’s drop ship sites must have the DRFC’s code on the
window label and the delivery receipt(s) must be checked to verify proper
ownership of the vehicle. GM Customer Support should be contacted immediately
regarding vehicles delivered to the wrong drop ship site to determine the
appropriate course of action. Vehicles that were incorrectly delivered must

1


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000

--------------------------------------------------------------------------------

Confidential
 
Attachment 2


not be placed into rental service. GM reserves the right to deny incentives on
vehicles in rental service that have been incorrectly delivered and accepted, or
titled.
                
5.
COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS:

Vehicles delivered to DRFCs in accordance with the delivery requirements set
forth above may be eligible for the following other incentive programs. Because
not all the programs listed below may be combined with each other, consult the
guidelines of each program to determine its applicability. Programs not listed
below would not be compatible unless the specific program guidelines indicate
otherwise.


FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO


GENERAL
GENERAL
 
GM MOBILITY
(MOB/MOC/R8L) N
SALESPERSON / SALES MGR. INCENTIVES
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
 
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
N


GM BUSINESS CARD
(UDB) N
CONSUMER CASH
N
DEALER CASH
N
BONUS CASH
N
OPTION PACKAGE DISCOUNTS
N
 
 
PRICING
 
PRICE PROTECTION/BONA FIDE SOLD ORDER
(PPT W/VX7) N
PRICE PROTECTION/ORDER DATE
 (PRP) Y
 
 
ORDER/DELIVERY
 
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3) Y
INTRANSIT INTEREST CREDIT
(C4C) Y
 
 
RENTAL
 
REPURCHASE
(VN9) N
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9) N
RISK
(VX7) Y
GM DEALER RENT-A-CAR
(FKR/FKL) N
 
 
GOVERNMENT
 
PSA/PURA/BID ASSISTANCE/CE
 (R6D/PBP/PBS) N
 
 
FLEET/COMMERCIAL
 
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP) N
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE) N
SMALL FLEET APR ALTERNATIVE
(XMC) N
GM'S BUSINESS CUSTOMERS CHOICE
N
TRUCK STOCKING
(TSI) N
MOTOR HOME INCENTIVE
(R7Y) N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H) N
RECREATIONAL VEHICLE INCENTIVE
(R6J) N
DEMO - LIGHT DUTY DEALER
(DEM/DEE) N


2


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000

--------------------------------------------------------------------------------

Confidential
 
Attachment 2





 
     
DEMO - LIGHT DUTY SVM
(DES) N
SIERRA FLEET PEG
(R7F/FLS) N
FLEET PREFERRED EQUIPMENT GROUPS
N
COMPETITIVE ASSISTANCE PROGRAMS
(CAP) N





6.
GENERAL PROGRAM GUIDELINES:

B.GM defines a rental vehicle as:


a.
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
purchase or other incentives."



b.
If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental vehicles and will be ineligible for purchase or incentives. GM
may audit the DRFC to ensure compliance with this guideline.



C.
All eligible vehicles must be delivered to the DRFC through a GM dealership or a
qualified drop-ship location. Purchases or deliveries made through any other
entity or any other location(s) are ineligible for incentive payment(s).



D.
GM reserves the right to audit dealer records and disqualify any sales allowance
in the event such sales do not meet the program requirements. All monies
improperly paid will be charged back. Failure to comply with the program
requirements may result in the dealer being disqualified for future
participation in fleet programs and termination of dealer sales and service
agreement(s).



E.
Optional equipment and, in special circumstances, certain standard equipment can
be added to or deleted from GM vehicles during the ordering and manufacturing
process by DRFCs. It is the DRFC’s responsibility to ensure that actual vehicle
content is properly disclosed to a buyer or transferee when disposing of a
vehicle. DRFCs that use third party build specifications to promote the sale of
their vehicles should be especially careful to ensure the accuracy of that data.



F.
GM reserves the right to cancel, amend, revise or revoke any program, at any
time, based on its sole business judgment(s). Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with GM.





ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.







3


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000

--------------------------------------------------------------------------------

Confidential
 
Attachment 2A


[legal01223980v2gmmy2_image17.jpg]




National Fleet Risk Incentives for the 2016 Model Year
Trim Mix and Incentives by Model Code
Division
Vehicle Line
Model
Trim
Description
Trim %
Volume
Base Incentive
[*REDACTED*]
Uplevel Incentive
[*REDACTED*]
Total Incentive
Buick
Enclave
4R14526
1SD
Buick Enclave FWD Crossover
[*REDACTED*]
Buick
Enclave
4R14526
1SL
Buick Enclave FWD Crossover
Buick
Enclave
4R14526
1SN
Buick Enclave FWD Crossover
Buick
Enclave
4V14526
1SD
Buick Enclave AWD Crossover
Buick
Enclave
4V14526
1SL
Buick Enclave AWD Crossover
Buick
Enclave
4V14526
1SN
Buick Enclave AWD Crossover
Buick
Enclave
 
 
Model Total
Cadillac
XTS
6GB69
1SA
Cadillac XTS Base Sedan
Cadillac
XTS
6GB69
1SE
Cadillac XTS Livery Sedan
Cadillac
XTS
6GC69
1SB
Cadillac XTS Luxury Sedan
Cadillac
XTS
6GD69
1SC
Cadillac XTS Premium Collection
Cadillac
XTS
6GE69
1SD
Cadillac XTS Platinum Sedan
Cadillac
XTS
6GX69
1SB
Cadillac XTS Luxury AWD Sedan
Cadillac
XTS
6GY69
1SC
Cadillac XTS Premium AWD Sedan
Cadillac
XTS
6GY69
1SK
Cadillac XTS Premium Twin Turbo V6 AWD Sedan
Cadillac
XTS
6GZ69
1SD
Cadillac XTS Platinum AWD Sedan
Cadillac
XTS
6GZ69
1SL
Cadillac XTS Platinum Twin Turbo V6 AWD Sedan
Cadillac
XTS
 
 
Model Total
Chevrolet
Cruze Limited
1PB69
1SE
Chevrolet Cruze Limited ECO Manual Sedan
Chevrolet
Cruze Limited
1PB69
1SF
Chevrolet Cruze Limited ECO Automatic Sedan
Chevrolet
Cruze Limited
1PL69
1SA
Chevrolet Cruze Limited LS Manual Sedan
Chevrolet
Cruze Limited
1PL69
1SB
Chevrolet Cruze Limited LS Automatic Sedan
Chevrolet
Cruze Limited
1PL69
1SM
Chevrolet Cruze Limited L Manual Sedan





--------------------------------------------------------------------------------

Confidential
 
Attachment 2A


Chevrolet
Cruze Limited
1PW69
1SJ
Chevrolet Cruze Limited LTZ Automatic Sedan
[*REDACTED*]
Chevrolet
Cruze Limited
1PX69
1SC
Chevrolet Cruze Limited 1LT Manual Sedan
Chevrolet
Cruze Limited
1PX69
1SD
Chevrolet Cruze Limited 1LT Automatic Sedan
Chevrolet
Cruze Limited
1PZ69
1SH
Chevrolet Cruze Limited 2LT Automatic Sedan
Chevrolet
Cruze Limited
 
 
Model Total
Chevrolet
Impala Limited
1WF19
1FL
Chevrolet Impala Limited LS Fleet Sedan
Chevrolet
Impala Limited
1WG19
2FL
Chevrolet Impala Limited LT Fleet Sedan
Chevrolet
Impala Limited
1WU19
1LZ
Chevrolet Impala Limited LTZ Sedan
Chevrolet
Impala Limited
 
 
Model Total
Chevrolet
Malibu Limited
1GB69
1FL
Chevrolet Malibu Limited 1FL Sedan
Chevrolet
Malibu Limited
1GB69
1LS
Chevrolet Malibu Limited 1LS Sedan
Chevrolet
Malibu Limited
1GC69
1LT
Chevrolet Malibu Limited 1LT Sedan
Chevrolet
Malibu Limited
1GD69
1LZ
Chevrolet Malibu Limited 1LZ Sedan
Chevrolet
Malibu Limited
 
 
Model Total
Chevrolet
Sonic
1JU48
1SA
Chevrolet Sonic LS Manual 5-Door HB
Chevrolet
Sonic
1JU48
1SB
Chevrolet Sonic LS Automatic 5-Door HB
Chevrolet
Sonic
1JU69
1SA
Chevrolet Sonic LS Manual Sedan
Chevrolet
Sonic
1JU69
1SB
Chevrolet Sonic LS Automatic Sedan
Chevrolet
Sonic
1JV48
1SC
Chevrolet Sonic LT Manual 5-Door HB
Chevrolet
Sonic
1JV48
1SD
Chevrolet Sonic LT Automatic 5-Door HB
Chevrolet
Sonic
1JV69
1SC
Chevrolet Sonic LT Manual Sedan
Chevrolet
Sonic
1JV69
1SD
Chevrolet Sonic LT Automatic Sedan
Chevrolet
Sonic
1JW48
1SE
Chevrolet Sonic LTZ Manual 5-Door HB
Chevrolet
Sonic
1JW48
1SF
Chevrolet Sonic LTZ Automatic 5-Door HB
Chevrolet
Sonic
1JW69
1SE
Chevrolet Sonic LTZ Manual Sedan
Chevrolet
Sonic
1JW69
1SF
Chevrolet Sonic LTZ Automatic Sedan
Chevrolet
Sonic
1JY48
1SG
Chevrolet Sonic RS Manual 5-Door HB
Chevrolet
Sonic
1JY48
1SH
Chevrolet Sonic RS Automatic 5-Door HB
Chevrolet
Sonic
 
 
Model Total





--------------------------------------------------------------------------------

Confidential
 
Attachment 2A


Chevrolet
Tahoe
CC15706
1FL
Chevrolet Tahoe 2WD 1/2 Ton SUV
Chevrolet
Tahoe
CC15706
1LS
Chevrolet Tahoe 2WD 1/2 Ton SUV
Chevrolet
Tahoe
CC15706
1LT
Chevrolet Tahoe 2WD 1/2 Ton SUV
Chevrolet
Tahoe
CC15706
1LZ
Chevrolet Tahoe 2WD 1/2 Ton SUV
[*REDACTED*]
Chevrolet
Tahoe
CC15706
9C1
Chevrolet Tahoe 2WD 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
1FL
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
1LS
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
1LT
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
1LZ
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
5W4
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
CK15706
9C1
Chevrolet Tahoe 4X4 1/2 Ton SUV
Chevrolet
Tahoe
 
 
Model Total
 
 
 
 
 
 
 
 
 
 
 
Grand Total Risk Units
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




General Motors, LLC
 
 
 
 
 
 
 
 
 
 
By:


/s/ Edward J. Peper, Jr.
Date:
 7/29/15
 
 
 
 
 
 
Name:
Edward J. Peper, Jr.
 
 
 
 
 
 
 
Title:
U.S. Vice President, Fleet and Commercial Sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward J. Toporzycki
Date:
 7/29/15
 
 
 
 
 
 
Name:
Edward J. Toporzycki
 
 
 
 
 
 
 
Title:
CFO, Executive Director, U.S. Sales and Marketing Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Avis Budget Car Rental LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Schmidt
Date:
 8-14-15
 
 
 
 
 
 
Name:
Michael Schmidt
 
 
 
 
 
 
 
 
Title:
Senior Vice President, Fleet Services
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Confidential
 
Attachment 3


[legal01223980v2gmmy2_image18.gif]


[legal01223980v2gmmy2_image17.jpg]




2016 Model Year Daily Rental Program
Volume Commitments and Incentives by Program
 
 
2016 MY Total Volume Summary
 
Repurchase VN9 Volume by Program
 
Repurchase VN9 Incentives by Program
 
 
 
 
 
 
VN9


VX7


 
 
VN9
YT1
YT6
 
VN9/YT1
VN9/YT1
YT6
YT1/YT6
[*REDACTED*] 
 
 
Repurchase
Risk


Total
 
Tier
S/T
[*REDACTED*]
 
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
Total Per
Paid by
Paid upon
Division
Model
-Units-
 
-Units-
 
-Units-
-Units-
-Units-
 
$/Unit
$/Unit
$/Unit
$/Unit
$/Unit
 [*REDACTED*]
application





--------------------------------------------------------------------------------

Confidential
 
Attachment 3


Buick
Enclave
[*REDACTED*]
Buick
Encore
Buick
LaCrosse
Buick
Regal
Buick
Verano
Cadillac
ATS
Cadillac
CTS
Cadillac
Escalade
Cadillac
SRX
Cadillac
XTS
Chevrolet
Camaro
Chevrolet
Camaro Convertible
Chevrolet
Corvette
Chevrolet
Cruze Old Body
Chevrolet
Cruze New Body
Chevrolet
Equinox
Chevrolet
Express
Chevrolet
Impala
Chevrolet
Impala Limited
 
Chevrolet
Malibu New
Chevrolet
Malibu Limited
Chevrolet
Silverado
Chevrolet
Sonic
Chevrolet
Spark
Chevrolet
Suburban
Chevrolet
Tahoe
Chevrolet
Traverse
Chevrolet
Trax
Chevrolet
Colorado
GMC
Acadia
GMC
Savana
GMC
Terrain
GMC
Yukon
GMC
Yukon XL
 
Total
[*REDACTED*]







--------------------------------------------------------------------------------

Confidential
 
Attachment 3


 
VN9 / YT1 REPURCHASE Volume Amendments
 
 
 
 
VX7 RISK Volume Amendments
 
 
 
 
UPDATES
 
 
 
 
 
UPDATES
 
 
 
Initial
Am. 1
Am. 2
Am. 3
FINAL
Revised
TOTAL
 
 
Initial
Am. 1
Am. 2
Am. 3
FINAL
Revised
TOTAL
Model
Contract
 
 
 
RECON
Contract
ADJ
 
Model
Contract
 
 
 
RECON
Contract
ADJ
Enclave
[*REDACTED*]


 
Enclave
[*REDACTED*]
Encore
 
Encore
LaCrosse
 
LaCrosse
Regal
 
Regal
Verano
 
Verano
ATS
 
ATS
CTS
 
CTS Next Gen
Escalade
 
Escalade
SRX
 
SRX
XTS
 
XTS
Camaro
 
Camaro
Camaro Convertible
 
Camaro Convertible
Corvette
 
Corvette
Cruze Old Body
 
Cruze Old Body
Cruze New Body
 
Cruze New Body
Equinox
 
Equinox
Express
 
Express





--------------------------------------------------------------------------------

Confidential
 
Attachment 3


Impala
[*REDACTED*]


 
Impala
[*REDACTED*]


Impala Limited
 
Impala Limited
Malibu New
 
Malibu New
Malibu Limited
 
Malibu Limited
Silverado
 
Silverado
Sonic
 
Sonic
Spark
 
Spark
Suburban
 
Suburban
Tahoe
 
Tahoe
Traverse
 
Traverse
Trax
 
Trax
Colorado
 
Colorado
Acadia
 
Acadia
Savana
 
Savana
Terrain
 
Terrain
Yukon
 
Yukon
Yukon XL
 
Yukon XL
Total
[*REDACTED*]


[*REDACTED*]
[*REDACTED*]
 
 
[*REDACTED*]


[*REDACTED*]


[*REDACTED*]
[*REDACTED*]



General Motors, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward J. Peper, Jr.
 
 
Date:
7-16-15
 
 
 
Name:
Edward J. Peper, Jr.
 
 
 
 
 
 
 
 
 
Title:
U.S. Vice President, Fleet and Commercial Sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward J. Toporzycki
 
 
Date:
7-20-15
 
 
 
Name:
Edward J. Toporzycki
 
 
 
 
 
 
 
 
 
Title:
CFO, Executive Director, U.S. Sales and Marketing Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Avis Budget Car Rental LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Schmidt
 
 
Date:
8/14/15
 
 
 
Name:
Michael Schmidt
 
 
 
 
 
 
 
 
 
Title:
Senior Vice President, Fleet Services
 
 
 
 
 
 









--------------------------------------------------------------------------------

Confidential
 
Attachment 3A


[legal01223980v2gmmy2_image17.jpg][legal01223980v2gmmy2_image18.gif]








2016 MY PRODUCTION TIMING
 
Vehicle Segment
Production Month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015
2015
2015
2015
2015
2015
2015
2015
15CY
2016
2016
2016
2016
2016
2016
2016
16CY
TOTAL
 
Brand
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
16MY
Jan
Feb
Mar
Apr
May
Jun
Jul
16MY
16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 3A


BUICK
Enclave
 
[*REDACTED*]


LaCrosse
 
Regal
 
Encore
 
Verano
 
CADILLAC
ATS
 
CTS
 
Escalade
 
Escalade ESV
 
SRX
 
XTS
 
CHEVY CAR
Camaro
 
Camaro Convertible
 
Corvette
 
 
Cruze Old
Body 16 MY




 
Cruze New Body 16 MY
 
Impala
 
Impala Limited
 
Malibu New
 
Malibu Limited
 
Sonic
 
Spark
 
CHEVY TRUCK
Colorado
 
Equinox
 
Express
 
Silverado
 
Suburban
 
Tahoe
 
Traverse
 
Trax
 
GMC
Acadia
 
Canyon
 
Savana
 
Terrain
 
Yukon
 
Yukon XL
 
 
Total
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Confidential
 
Attachment 3A


Silverado Detail
 




[*REDACTED*]


 
Silverado Crew Cab




 
Silverado Double Cab
 
 
Silverado Regular Cab
 
 
Total
 


[*REDACTED*]
 









--------------------------------------------------------------------------------

Confidential
 
Attachment 4




2016 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR


1.
GM will pay to the Daily Rental Fleet Customer (hereinafter “DRFC”) a pro rata
portion of the matrix money on the fourth Thursday of the month following
Vehicle delivery and receipt of an electronic media transmission to GM’s
Remarketing Information System (RIMS) by the second Friday of the month. An
electronic media transmission received after the second Friday of the month will
be paid by the fourth Thursday of the following month. If the fourth Thursday is
a banking holiday, funds will be received the next banking day. Application for
this incentive must be made no later than December 31, 2016. A complete schedule
of due dates and payment dates is detailed in this Attachment 4, Page 2.



2.
The agreed upon volume and mix requirements set forth in Attachment 3 and/or 2A
are subject to adjustment upon receiving GM’s prior approval. Should GM agree to
an adjustment, the changes will be reflected on a quarterly basis and a revision
to Attachment 3 and/or 2A will be issued and signed by both parties. Actual
approved volumes and contractually stated volumes can vary based on the timing
of contractual updates. Any payments received prior to attaining the required
volume will be returnable to GM at the close of the model year should the volume
not be attained. At GM’s discretion, any pro rata monthly payment processed in
error on volume not approved by GM will be charged back through the DRFC’s open
account during the following month.



3.
It is understood that the payment of the per unit amount due to the DRFC is
based upon achieving the agreed upon volume and mix requirements set forth in
Attachment 3 and/or 2A. In the event that the required number of vehicles at the
agreed upon mix is not achieved, all payments made by GM will be reimbursed by
the DRFC to GM on demand. Such reimbursement will be GM’s sole remedy for the
DRFC’s failure to purchase or lease the agreed upon number of vehicles. The DRFC
shall be liable for such reimbursement.
















1


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2016 MY Rental Agreement, Attachment 4



--------------------------------------------------------------------------------

Confidential
 
Attachment 4




2016 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR



 
[legal01223980v2gmmy2_image19.gif]
         








2


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2016 MY Rental Agreement, Attachment 4



--------------------------------------------------------------------------------



Confidential
 
Attachment 7




LONG TERM SUPPLY AGREEMENT
MODEL YEARS [*REDACTED*]


1.
GM extends the terms and conditions of GM’s 2016 Model Year Daily Rental
Purchase Program (refer to Attachment 1) for Model Years [*REDACTED*]. GM is
entitled to place “new” models (as defined by GM) on any of the purchase
percentage tiers, or to create a new tier. Additionally, GM is entitled to shift
vehicles only to higher percentage tiers, (e.g. shift from tier 1 to tier 2,
thus lowering ABG’s vehicle depreciation cost).



2.
GM reserves the right to revise the respective depreciation rates on any Daily
Rental Purchase Program in the [*REDACTED*] Model Years.



3.
GM commits to ABG the availability during Model Years [*REDACTED*] of daily
rental vehicles under any or all of the following purchase programs: VX7, VN9,
and YT1. GM and ABG agree that all volumes purchased under the VX7 program will
be combined with VN9 and YT1 volumes toward the overall volume commitment(s),
and for Model Year volume bonus payments, if any.



4.
GM and ABG will mutually agree to the following:



a.
Vehicle mix and production timing

b.
Volume and mix of vehicles within purchase programs VN9, YT1 and VX7




1




GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
The Avis Budget Group 2015 Model Year Rental Agreement, Attachment 7

